


Exhibit 10.12

 

THE CORPORATE CAMPUS AT SPRING RIDGE

 

SUMMARY OF LEASE TERMS

 

The terms of this Lease (the “Lease”) set forth on these summary pages (the
“Summary”) are for convenience and are subject to further explanation in the
Lease.  All terms defined on these summary pages are incorporated by reference
into the Lease as if set forth in their entirety therein.

 

 

 

 

 

Reference

 

 

 

 

 

 

 

1.

 

Landlord’s Name and Address:

 

¶ 38

 

 

 

 

 

 

 

 

 

Wyomissing Professional Center II,
Limited Partnership (the “Landlord”)
825 Berkshire Boulevard Suite 203
Wyomissing, Pennsylvania 19610
Attention: Mr. Stephen J. Najarian

 

 

 

 

 

 

 

 

 

2.

 

Tenant’s Name and Address:

 

¶ 38

 

 

 

 

 

 

 

 

 

Penn National Gaming, Inc. (the “Tenant”)
825 Berkshire Boulevard, Suite 200
Wyomissing, Pennsylvania 19610

 

 

 

 

 

 

 

 

 

3.

 

Leased Premises:

 

¶ 1

 

 

 

 

 

 

 

 

 

The area shown on Exhibit “A” attached hereto and made a part hereof (the
“Premises”), containing approximately 4,388 square feet of rentable floor area,
situate on the ground floor of a building (the “Building”) constructed on the
land. The building contains approximately 20,325 square feet of rentable floor
area. Determination of actual rentable areas will be made subsequent to
completion of design of Tenant interior layout, and the space will be measured
in accordance with BOMA standards.

 

 

 

 

 

 

 

 

 

4.

 

Building Location:

 

¶ 1

 

 

 

 

 

 

 

 

 

The Building will be located on a tract of land (the “Land”) consisting of
approximately 15 acres, located on the North side of Berkshire Boulevard, and
the East side of Paper Mill Road in the Borough of Wyomissing, Berks County,
Pennsylvania.

 

 

 

 

 

 

 

 

 

5.

 

Building Common Area:

 

¶ 4(c)

 

 

 

 

 

 

 

 

 

The area shown on Exhibit “F” attached hereto and made a part hereof (the
“Building Common Area”).

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Reference

 

 

 

 

 

 

 

6.

 

Parking Spaces:

 

¶ 1

 

 

 

 

 

 

 

 

 

In connection with its use of the Premises, Tenant shall have the right to use
18 undesignated parking spaces (collectively, the “Parking Spaces”) in the
parking area adjacent to the Building.

 

 

 

 

 

 

 

 

 

7.

 

Date of Lease:

 

¶ 2

 

 

 

 

 

 

 

 

 

January 25, 2002

 

 

 

 

 

 

 

 

 

8.

 

Commencement Date:

 

¶ 2

 

 

 

 

 

 

 

 

 

The term of this Lease shall commence on the first to occur of (a) the date on
which Tenant takes occupancy of or commences business at the Premises, or
(b) the date of substantial completion, being the date when a certificate of
occupancy for the Premises is issued by the applicable municipal authority
(whichever date occurs first, the “Commencement Date”). The anticipated
Commencement Date is March 30, 2002,

 

 

 

 

 

 

 

 

 

9.

 

Term:

 

¶ 2

 

 

 

 

 

 

 

 

 

Ten (10) years from the first day of the first full month of occupancy after the
Commencement Dale (the “Term”). Tenant shall have the ability, with six
(6) months prior notice, to cancel the lease on the five (5) year anniversary
date without penalty.

 

 

 

 

 

 

 

 

 

 

 

Tenant shall have the option to extend this lease for one period of five
(5) years with rent escalating at 2% annually above the prior year’s rent.

 

 

 

 

 

 

 

 

 

10.

 

 

 

¶ 3

 

 

 

Fixed Annual Minimum Rent:
Starting rent based on $13.00 per rentable square foot. Rent to be pro rated
during any partial months. 2% annual increase over prior year’s Annual Minimum
Rent.

 

 

 

 

 

 

 

Premises Size

 

4,388

 

 

 

 

Starting Rate perSF

 

$

13.00

 

 

 

 

Annual escalation

 

2.0

%

 

2

--------------------------------------------------------------------------------


 

Time

 

Rentable

 

Annual Rent per

 

 

 

Annual Rent (the “Annual

 

Period

 

Sq. Ft,

 

SF

 

Monthly Rent

 

Minimum Rent”)

 

Year l

 

4,388

 

$

13.00

 

$

4,753.67

 

$

57,044.00

 

Year 2

 

4,388

 

$

13.26

 

$

4,848.74

 

$

58,184.88

 

Year 3

 

4,388

 

$

13.53

 

$

4,945.71

 

$

59,348.58

 

Year 4

 

4,388

 

$

13.80

 

$

5,044.63

 

$

60,535.55

 

Year 5

 

4,388

 

$

14.07

 

$

5,145.52

 

$

61,746.26

 

Year 6

 

4,388

 

$

14.35

 

$

5,248.43

 

$

62,981.19

 

Year 7

 

4,388

 

$

14.64

 

$

5,353.40

 

$

64,240.81

 

Year 8

 

4,388

 

$

14.93

 

$

5,460.47

 

$

65,525.63

 

Year 9

 

4,388

 

$

15.23

 

$

5.569.68

 

$

66,836.14

 

Year 10

 

4,388

 

$

15.54

 

$

5,681.07

 

$

68,172.86

 

 

11.

 

Tenant’s Share of Expenses (“Premises Expenses”):

 

¶ 4(c)

 

 

 

 

 

 

 

 

 

Tenant to pay full pro-rata share of all operating expenses.  First Exhibit “B”
year budget based on $3.25 per SF of rentable floor area not including
janitorial expenses.

 

 

 

 

 

 

 

 

Premises Expenses/

 

Premises Expenses/

 

Time Period

 

Rentable Sq. Ft.

 

Monthly

 

Annually

 

Year 1

 

4,388

 

$

3.25

 

$

14,261.00

 

 

12.

 

Building Standard Work Allowance:

 

¶ 10

 

 

 

 

 

 

 

 

 

$ 0.00 per square foot of usable floor area of the Premises (the “Building
Standard Work Allowance”).  The entire cost for the Fit-Out to be borne by the
Tenant.

 

 

 

 

 

 

 

 

 

13.

 

Security Deposit:

 

¶ 5

 

 

 

 

 

 

 

 

 

Waived

 

 

 

 

 

 

 

 

 

14.

 

Use of Premises:

 

¶ 6

 

 

 

 

 

 

 

 

 

General office uses (the “Permitted Use”).

 

 

 

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Summary of Lease Terms to be duly executed this 30th day
January, 2002.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LESSOR.

 

 

WYOMISSING PROFESSIONAL CENTER II,
LIMITED PARTNERSHIP, a Pennsylvania limited
partnership, by its General Partner, WYOMISSING
PROFESSIONAL CENTER II, INC.

 

 

 

 

 

 

 

 

 

By

 

/s/ Stephen J. Najarian

 

 

 

Stephen J. Najarian, President

 

 

 

(“Landlord”)

 

 

 

 

ATTEST:

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

 

 

Name:

Susan M. Montgomery

 

Name:

Robert S. Ippolito

 

 

Title:

Asst. to Chairman

 

Title:

Vice President, Secretary and Treasurer

 

 

 

 

 

 

 

 

Date:

January 30, 2002

 

 

 

(“Tenant”)

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PREMISES

 

2.

TERM.

 

3.

RENT.

 

4.

TENANT’S SHARE OF EXPENSES.

 

5.

SECURITY DEPOSIT. Waived

 

6.

USE

 

7.

SERVICES AND FACILITIES

 

8.

UTILITIES

 

9.

CONSTRUCTION OF BUILDING.

 

10.

BUILDING STANDARD WORK ALLOWANCE.

 

11.

SIGNS

 

12.

AFFIRMATIVE COVENANTS OF TENANT

 

13.

NEGATIVE COVENANTS OF TENANT

 

14.

NO MECHANICS’ LIENS.

 

15.

LANDLORD’S RIGHT TO ENTER

 

16.

RELEASE OF LANDLORD.

 

17.

ASSIGNMENT AND SUBLETTING.

 

18.

ENVIRONMENTAL COMPLIANCE

 

19.

INDEMNIFICATION

 

20.

LIABILITY INSURANCE.

 

21.

FIRE OR OTHER CASUALTY.

 

22.

WAIVER OF SUBROGATION

 

23.

NO IMPLIED EVICTION

 

24.

CONDEMNATION

 

25.

LANDLORD’S RIGHT TO PAY TENANT EXPENSES

 

26.

EVENTS OF DEFAULT

 

27.

LANDLORD’S REMEDIES.

 

28.

CONFESSION OF JUDGMENT FOR DAMAGES

 

29.

CONFESSION OF JUDGMENT IN EJECTMENT

 

30.

RIGHT OF ASSIGNEE OF LANDLORD

 

31.

REMEDIES CUMULATIVE.

 

32.

TENANT’S WAIVERS.

 

33.

ATTORNMENT

 

34.

SUBORDINATION

 

35.

EXECUTION OF DOCUMENTS

 

36.

ESTOPPEL AGREEMENTS

 

37.

CONDOMINIUM CONVERSION

 

38.

NOTICES

 

39.

BINDING EFFECT

 

40.

SURVIVAL OF VALID TERMS

 

41.

ENTIRE AGREEMENT

 

42.

PROHIBITION AGAINST RECORDING

 

43.

INTERPRETATION

 

 

i

--------------------------------------------------------------------------------


 

44.

LIABILITY OF LANDLORD

 

45.

CAPTIONS AND HEADINGS

 

46.

NO BROKERAGE COMMISSION

 

47.

QUIET ENJOYMENT

 

48.

WAIVER OF TRIAL BY JURY

 

49.

OWNERS’ ASSOCIATION

 

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

IN CONSIDERATION of the mutual promises contained herein, and intending to be
legally bound hereby, Landlord and Tenant, in addition to the foregoing Summary,
agree as follows:

 

1.                                       PREMISES.   Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord the Premises, in connection with
its use of the Premises, Tenant shall have the right to use the Parking Spaces.

 

2.                                       TERM.

 


(A)                                  THE TERM OF THIS LEASE SHALL COMMENCE ON
THE COMMENCEMENT DATE, UNLESS CONSTRUCTION IS DELAYED AS PROVIDED IN
PARAGRAPH 9(B).


 


(B)                                 WITHIN THIRTY (30) DAYS AFTER THE
COMMENCEMENT DATE, LANDLORD AND TENANT SHALL EXECUTE A LETTER AGREEMENT
SPECIFYING THE COMMENCEMENT DATE.  FAILURE TO EXECUTE SUCH LETTER AGREEMENT
SHALL IN NO WAY CAUSE THIS LEASE NOT TO REMAIN IN FULL FORCE AND EFFECT.


 


(C)                                  TENANT SHALL HAVE THE RIGHT TO RENEW THIS
LEASE FOR ONE (1) FIVE (5) YEAR RENEWAL PERIOD UNDER THE SAME TERMS AND
CONDITIONS OF THE BASE LEASE WITH THE EXCEPTION THAT THE STARTING RENT FOR THE
PERIOD SHALL BE 2% HIGHER THAN THE PREVIOUS YEAR’S RENT.  SIX (6) MONTHS WRITTEN
NOTICE WILL BE REQUIRED TO EXERCISE SUCH OPTIONS BY TENANT.


 


(D)                                 TENANT SHALL SURRENDER AND DELIVER UP THE
PREMISES AT THE END OF THE TERM OF THIS LEASE IN GOOD ORDER AND CONDITION AS OF
THE DATE OF EXECUTION HEREOF, REASONABLE USE AND NATURAL WEAR AND TEAR
EXCEPTED.  IF TENANT FAILS TO SURRENDER THE PREMISES TO LANDLORD ON THE DATE AS
REQUIRED HEREIN, TENANT SHALL HOLD LANDLORD HARMLESS FROM ALL DAMAGES, DIRECT
AND INDIRECT, RESULTING FROM TENANT’S FAILURE TO SURRENDER THE PREMISES AS
HEREIN PROVIDED, INCLUDING BUT NOT LIMITED TO CLAIMS MADE BY A SUCCEEDING TENANT
RESULTING FROM LANDLORD’S INABILITY TO DELIVER THE PREMISES, OR ANY PART
THEREOF, DUE TO TENANT’S FAILURE TO SURRENDER THE PREMISES.


 


(I)                                     SHOULD THE TENANT, WITHOUT THE EXPRESS
WRITTEN CONSENT OF THE LANDLORD, CONTINUE TO HOLD AND OCCUPY THE PREMISES AFTER
THE EXPIRATION OF THE TERM OF THIS LEASE, SUCH HOLDING OVER SHALL BE CONSIDERED
A TENANCY AT SUFFERANCE, AND NOT FOR ANY OTHER TERM WHATSOEVER, WHICH MAY BE
TERMINATED BY THE LANDLORD AT THE WILL OF THE LANDLORD BY GIVING TENANT WRITTEN
NOTICE THEREOF, AND AT ANY TIME THEREAFTER THE LANDLORD MAY RE-ENTER AND TAKE
POSSESSION OF THE PREMISES, BY FORCE OR OTHERWISE.  RENT DURING ANY SUCH HOLDING
OVER SHALL BE CHARGED AND PAID BY TENANT AT THE RATE OF 150% OF THE MONTHLY RENT
RESERVED HEREIN AS THE MONTHLY RENTAL DUE FOR THAT MONTH IMMEDIATELY PRECEDING
THE HOLDING OVER.


 


(E)                                  DEFINITION OF LEASE YEAR:  A “LEASE YEAR.”
AS HEREIN REFERRED TO, SHALL CONSIST OF THAT FULL TWELVE (12) MONTH PERIOD
COMMENCING ON THE FIRST DAY OF THE FIRST FULL MONTH DURING WHICH THIS LEASE IS
IN FULL FORCE AND EFFECT AND OF EACH FULL TWELVE (12) MONTH PERIOD THEREAFTER 
IF THE COMMENCEMENT DATE OF THIS LEASE, AS PROVIDED AFORESAID, IS A DAY NOT

 

--------------------------------------------------------------------------------


 

the first day of the month, the first lease year shall consist of the remainder
of that first month and the first full twelve (12) months thereafter.

 

3.                                       RENT.

 


(A)                                  DURING THE TERM OF THIS LEASE, TENANT SHALL
PAY LANDLORD THE ANNUAL MINIMUM RENT IN EQUAL MONTHLY INSTALLMENTS.  TO THE
EXTENT THAT THE ACTUAL RENTABLE FLOOR AREA OF THE PREMISES IS DIFFERENT FROM THE
AREA SHOWN ON THE SUMMARY, AS CERTIFIED BY LANDLORD’S ARCHITECT, THE ANNUAL
MINIMUM RENT SHALL BE ADJUSTED ACCORDINGLY.


 


(B)                                 ALL RENT SHALL BE PAYABLE IN ADVANCE,
WITHOUT DEMAND, ON THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS
LEASE, EXCEPT THE FIRST MONTHLY INSTALLMENT SHALL BE PAID UPON THE SIGNING OF
THIS LEASE.  THE FIRST AND LAST MONTHLY PAYMENTS SHALL BE PRORATED ON A PER DIEM
BASIS FOR ANY PERIOD LESS THAN A FULL CALENDAR MONTH.


 


(C)                                  ALL RENT AND ADDITIONAL RENT SHALL BE
PAYABLE WITHOUT ANY DEDUCTION, OFFSET OR COUNTERCLAIM.  ALL RENT AND ADDITIONAL
RENT DUE HEREUNDER SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS AT LANDLORD’S
ADDRESS SET FORTH IN THE SUMMARY OR AT SUCH OTHER PLACE AS MAY BE DESIGNATED BY
LANDLORD.


 


(D)                                 TENANT SHALL ALSO PAY AS RENT ANY SUMS WHICH
MAY BECOME DUE BY REASON OF THE FAILURE OF TENANT TO COMPLY WITH ANY COVENANTS
OF THIS LEASE AND ANY DAMAGES, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES
WHICH LANDLORD MAY INCUR BY REASON OF ANY FAILURE ON TENANT’S PART TO COMPLY
WITH ANY COVENANTS OF THIS LEASE.


 


(E)                                  TENANT SHALL PAY A LATE CHARGE AT THE RATE
OF FIVE PERCENT (5%) ON EACH DOLLAR OF RENT, OR ANY OTHER SUM COLLECTIBLE AS
RENT UNDER THIS LEASE, WHICH IS NOT PAID WITHIN TEN (10) DAYS AFTER THE SAME IS
DUE.


 


(F)                                    THIS LEASE SHALL BE DEEMED AND CONSTRUED
TO BE A “NET-NET-NET” LEASE, SO THAT THE ANNUAL MINIMUM RENT PROVIDED FOR HEREIN
SHALL BE AN ABSOLUTE NET RETURN TO LANDLORD THROUGHOUT THE TERM OF THIS LEASE,
FREE OF ANY EXPENSE, CHARGE OR OTHER DEDUCTION WHATSOEVER, WITH RESPECT TO THE
PREMISES AND/OR THE OWNERSHIP, LEASING, OPERATION, MAINTENANCE, REPAIR,
REBUILDING, USE OR OCCUPATION THEREOF, OR OF ANY PORTION THEREOF, OR WITH
RESPECT TO ANY INTEREST OF LANDLORD THEREIN, EXCEPT AS MAY BE EXPRESSLY PROVIDED
FOR OTHERWISE HEREIN.


 

4.                                       TENANT’S SHARE OF EXPENSES.

 


(A)                                  IN ADDITION TO THE PAYMENT OF ANNUAL
MINIMUM RENT AS PROVIDED HEREIN, TENANT SHALL PAY AS ADDITIONAL RENT HEREUNDER
ITS PROPORTIONATE SHARE (AS DESCRIBED IN PARAGRAPH 4(C)) OF ALL EXPENSES (AS
HEREINAFTER DEFINED) INCURRED DURING EACH CALENDAR YEAR OF THE TERM OF THIS
LEASE, AS PROVIDED HEREIN.  FOR PURPOSES HEREOF, “EXPENSES” SHALL MEAN ALL REAL
ESTATE TAXES, REAL  ESTATE ASSESSMENTS, INSURANCE PREMIUMS (OTHER THAN TENANT’S
LIABILITY INSURANCE), AND OTHER COSTS AND EXPENSES OF EVERY TYPE AND CHARACTER
INCURRED BY LANDLORD IN OPERATING AND MAINTAINING THE BUILDING AND THE LAND (OR
PORTION OF THE LAND RELATING TO THE BUILDING), INCLUDING WITHOUT LIMITATION, THE
COMMON AREAS THEREOF, ALL FIXTURES AND EQUIPMENT THEREIN OR THEREON, WATER AND
SEWER CHARGES AS METERED, REPAIR AND MAINTENANCE OF FIXTURES, EQUIPMENT AND
UTILITY SYSTEMS RELATING TO THE PREMISES, JANITORIAL SERVICES (IF ANY) PROVIDED
TO

 

2

--------------------------------------------------------------------------------


 


TENANT, TRASH REMOVAL COSTS PERTAINING TO THE BUILDING, GRASS CUTTING, LANDSCAPE
MAINTENANCE, SNOW REMOVAL AND PARKING AREA REPAIR, MAINTENANCE, REPAVING,
CLEANING AND STRIPING, COSTS OF LIGHTING THE PARKING AREA, AND ALL FEES, CHARGES
AND EXPENSES IMPOSED OR ASSESSED AGAINST THE BUILDING AND ITS OWNER(S) BY ANY
APPLICABLE OWNERS ASSOCIATION.  EXPENSES SHALL BE PRE-PAID ON A MONTHLY BASIS
DURING EACH CALENDAR YEAR OF THE TERM OF THIS LEASE AS PROVIDED HEREIN. 
ATTACHED HERETO AS EXHIBIT “B” AND MADE A PART HEREOF IS THE CURRENT BUDGET
ESTIMATE AND OPERATING DESCRIPTION FOR THE OPERATION OF THE BUILDING AND THE
LAND.  ALL ITEMS ON THE BUDGET SHALL BE INCLUDED AS EXPENSES, BUT OTHER EXPENSES
MAY BE INCURRED FROM TIME TO TIME.


 


(B)                                 FOR PURPOSES HEREOF, “EXPENSES” SHALL NOT
INCLUDE:


 


(I)                                     COSTS FOR WHICH LANDLORD IS REIMBURSED
OR INDEMNIFIED (EITHER BY AN INSURER, CONDEMNOR, TENANT, WARRANTOR OR OTHERWISE)
OR, IN THE EVENT LANDLORD FAILS TO PROPERLY INSURE THE BUILDING, THEN EXPENSES
SHALL NOT INCLUDE EXPENSES FOR WHICH LANDLORD WOULD HAVE BEEN REIMBURSED IF
LANDLORD HAD ADEQUATELY INSURED THE BUILDING.


 


(II)                                  EXPENSES INCURRED IN LEASING OR PROCURING
TENANTS, INCLUDING LEASE COMMISSIONS, ADVERTISING EXPENSES, MANAGEMENT AND
LEASING OFFICES, LEASE NEGOTIATION AND REVIEW, EXPENSES AND RENOVATING SPACE FOR
TENANTS, AND LEGAL EXPENSES INCURRED IN ENFORCING THE TERMS OF ANY TENANT
LEASES.


 


(III)                               INTEREST OR AMORTIZATION PAYMENTS ON ANY
MORTGAGES.


 


(IV)                              COSTS REPRESENTING AN AMOUNT PAID TO AN
AFFILIATE OF LANDLORD WHICH IS IN EXCESS OF THE AMOUNT WHICH WOULD HAVE BEEN
PAID IN THE ABSENCE OF SUCH RELATIONSHIP.


 


(V)                                 COSTS SPECIFICALLY BILLED TO AND PAID BY
SPECIFIC TENANTS, INCLUDING, WITHOUT LIMITATION, EXPENSES FOR WORK PERFORMED FOR
OTHER TENANTS IN THE BUILDING AND EXPENSES TO BE BILLED TO OTHER TENANTS FOR
EXCESS UTILITY USE OR OTHER SERVICES THAT ARE BEYOND NORMAL OFFICE USE.  THERE
SHALL BE NO DUPLICATION OF COSTS OR REIMBURSEMENT.


 


(VI)                              DEPRECIATION AND COSTS INCURRED BY LANDLORD
FOR ALTERATIONS THAT ARE CONSIDERED CAPITAL IMPROVEMENTS AND REPLACEMENTS UNDER
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED, EXCEPT THAT THE
ANNUAL AMORTIZATION OF THESE COSTS SHALL BE INCLUDED IN THE FOLLOWING TWO
INSTANCES:


 

(A)                              THE ANNUAL AMORTIZATION OVER ITS USEFUL LIFE
(NOT TO BE LESS THAN TEN (10) YEARS) WITH A REASONABLE SALVAGE VALUE ON A
STRAIGHT LINE BASIS OF THE COST OF ANY IMPROVEMENT MADE BY LANDLORD AND REQUIRED
BY ANY CHANGES IN APPLICABLE LAWS, RULES, OR REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY ENACTED AFTER THE BUILDING WAS FULLY ASSESSED AS A COMPLETED AND
OCCUPIED UNIT AND THE LEASE WAS SIGNED.

 

(B)                                THE ANNUAL AMORTIZATION OVER ITS USEFUL LIFE
(NOT TO BE LESS THAN TEN (10) YEARS) WITH A REASONABLE SALVAGE VALUE ON A
STRAIGHT LINE BASIS

 

3

--------------------------------------------------------------------------------


 

OF THE COST OF ANY EQUIPMENT OR CAPITAL IMPROVEMENTS MADE BY LANDLORD AFTER THE
BUILDING WAS FULLY ASSESSED AS A COMPLETED AND OCCUPIED UNIT AND THE LEASE WAS
SIGNED, AS A LABOR-SAVING MEASURE OR TO ACCOMPLISH OTHER SAVINGS IN OPERATING,
REPAIRING, MANAGING, OR MAINTAINING OF THE BUILDING OR LAND, BUT ONLY TO THE
EXTENT OF THE SAVINGS REALIZED.

 


(VII)                           SALARIES OTHER THAN SALARY FOR A BUILDING
MANAGER AND/OR MAINTENANCE PERSONNEL OR SALARY REIMBURSEMENT TO THE LANDLORD
EQUAL TO $0.35 PER RENTABLE SQUARE FOOT OF FLOOR AREA ANNUALLY,


 


(VIII)                        LANDLORD’S PERSONAL PROPERTY AND LANDLORD’S OWN
OCCUPANCY COSTS, IF ANY, IN THE BUILDING.


 


(C)                                  THE PORTION OF EXPENSES WHICH ARE
APPLICABLE TO THE PREMISES (THE “PREMISES EXPENSES”) SHALL BE DETERMINED BY
MULTIPLYING THE EXPENSES BY A FRACTION, THE NUMERATOR OF WHICH IS THE RENTABLE
FLOOR AREA OF THE PREMISES AS SHOWN ON THE SUMMARY AND THE DENOMINATOR OF WHICH
IS THE AGGREGATE NUMBER OF RENTABLE FLOOR AREA IN THE BUILDING AS SHOWN ON THE
SUMMARY.  IN ADDITION, TENANT SHALL HAVE RESPONSIBILITY FOR THE ENTIRE AMOUNT OF
EXPENSES RELATING DIRECTLY TO THE COST OF OPERATING THE PREMISES, WHICH DOES NOT
INCLUDE ANY OTHER PORTION OF THE BUILDING COMMON AREA, SUCH AS JANITORIAL
SERVICES OR THE REPAIR, MAINTENANCE, OR TENANT REQUIRED MODIFICATION OF THE
HEATING, VENTILATING OR AIR-CONDITIONING (“HVAC”) SYSTEM RELATING DIRECTLY TO
THE PREMISES.  TENANT SHALL BE RESPONSIBLE FOR ITS PROPORTIONATE SHARE OF THE
ENTIRE AMOUNT OF JANITORIAL SERVICES AND MAINTENANCE COSTS RELATING DIRECTLY TO
THE BUILDING COMMON AREA, ON AN OCCUPIED AREA BASIS.


 


(D)                                 TENANT AGREES TO PAY LANDLORD AS ADDITIONAL
RENT HEREUNDER ALL PREMISES EXPENSES INCURRED DURING THE TERM OF THIS LEASE,
INCLUDING ANY AND ALL INCREASES IN THE PREMISES EXPENSES.


 


(E)                                  TENANT SHALL PAY LANDLORD MONTHLY, IN
ADVANCE, ON THE FIRST DAY OF EACH CALENDAR MONTH DURING THE TERM OF THIS LEASE,
AND PRO RATA FOR THE FRACTION OF ANY MONTH, THE SUM ESTIMATED BY LANDLORD TO BE
ONE-TWELFTH 1/12TH) OF TENANT’S SHARE OF ALL PREMISES EXPENSES.  IF AT ANY TIME
AND FROM TIME TO TIME IT IS DETERMINED BY LANDLORD THAT TENANT’S ESTIMATED
PAYMENTS WILL BE INSUFFICIENT TO PAY TENANT’S SHARE OF SUCH PREMISES EXPENSES,
THE LANDLORD SHALL HAVE THE RIGHT TO ADJUST THE AMOUNT OF TENANT’S ESTIMATED
PAYMENTS UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE, AND TENANT AGREES LO
THEREAFTER PAY THE ADJUSTED ESTIMATED PAYMENT ON A MONTHLY BASIS.


 


(F)                                    WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH CALENDAR YEAR, LANDLORD SHALL DELIVER TO TENANT (I) A
WRITTEN ITEMIZATION OF EXPENSES FOR THE PRIOR LEASE YEAR AND (II) AN ESTIMATE OF
THE THEN CURRENT LEASE YEAR’S EXPENSES AND TENANT’S SHARE OF THE PREMISES
EXPENSES.  AN ADJUSTMENT SHALL BE MADE BETWEEN THE AGGREGATE TOTAL OF TENANT’S
SHARE OF ESTIMATED PREMISES EXPENSES ACTUALLY PAID BY TENANT DURING THE PRIOR
LEASE YEAR, AND TENANT’S SHARE OF PREMISES EXPENSES ACTUALLY INCURRED DURING THE
PRIOR LEASE YEAR, SO THAT LANDLORD SHALL REIMBURSE TENANT FOR ANY EXCESS PAID BY
TENANT, AND TENANT SHALL PAY ANY DEFICIENCY TO LANDLORD WITHIN TEN (10) DAYS OF
DEMAND.  IF TENANT DISAGREES WITH THE ACCURACY OF THE EXPENSES AS SET FORTH IN
LANDLORD’S ITEMIZATION STATEMENT, TENANT SHALL GIVE WRITTEN NOTICE TO

 

4

--------------------------------------------------------------------------------


 


LANDLORD TO THAT EFFECT, BUT SHALL NEVERTHELESS MAKE PAYMENT IN ACCORDANCE WITH
THE TERMS OF THIS PARAGRAPH.


 


(G)                                 LANDLORD SHALL PERMIT TENANT TO INSPECT ITS
RECORDS WITH RESPECT TO THE EXPENSES AT A MUTUALLY CONVENIENT TIME AND PLACE. 
ANY INFORMATION OBTAINED BY TENANT PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH
SHALL BE TREATED AS CONFIDENTIAL, EXCEPT IN ANY LITIGATION BETWEEN THE PARTIES.


 


(H)                                 IF DUE TO A CHANGE IN THE LAWS PRESENTLY
GOVERNING TAXATION, ANY FRANCHISE TAX OR TAX ON INCOME, PROFIT, RENTALS OR
OCCUPANCIES FROM OR OF THE PREMISES SHALL BE LEVIED OR IMPOSED AGAINST THE
LANDLORD (OTHER THAN BUSINESS PRIVILEGE TAX, WHICH IS CONSIDERED AN EXPENSE) IN
LIEU OF ANY TAX OR ASSESSMENT THAT WOULD OTHERWISE CONSTITUTE A REAL ESTATE TAX,
SUCH FRANCHISE, INCOME, PROFIT TAX OR TAX ON RENTALS SHALL BE DEEMED TO BE A
REAL ESTATE TAX AND INCLUDED AS PART OF THE EXPENSES.


 

5.                                       SECURITY DEPOSIT.  WAIVED.  Waived.

 

6.                                       USE.  The Premises shall be used only
for the Permitted Use and shall not be used for any other purpose.  Tenant will
not use, and will not permit the use of, the Premises for any purpose which is
unlawful or in violation of any statute, ordinance, rule, regulation or
restriction governing the use of the Premises.

 

7.                                       SERVICES AND FACILITIES.  The following
services and facilities shall be supplied by Landlord to Tenant in connection
with Tenant’s use of the Premises, in common (where applicable) with other
tenants of the Building:

 


(A)                                  THE COST OF THE SERVICES DESCRIBED IN THIS
PARAGRAPH ARE TO BE INCLUDED AS PART OF THE PREMISES EXPENSES, EXCEPT FOR
ELECTRICITY AND GAS, WHICH SHALL BE BILLED DIRECTLY TO THE TENANT FROM THE
UTILITY COMPANIES.


 


(B)                                 LANDLORD SHALL FURNISH AND MAINTAIN HVAC
EQUIPMENT AND FACILITIES FOR THE PREMISES, IN ACCORDANCE WITH TENANT’S LAYOUT
AND SPECIFICATIONS, FOR THE COMFORTABLE OCCUPANCY OF THE PREMISES.  COMFORTABLE
OCCUPANCY SHALL MEAN TEMPERATURES OF 68°-74°F THROUGHOUT THE PREMISES ON A
YEAR-ROUND BASIS, PROVIDED TENANT DOES NOT EXCEED AN ELECTRICAL LOAD OF SIX
(6) WATTS PER SQUARE FOOT AND AN OCCUPANCY LEVEL OF ONE PERSON FOR EACH 150
SQUARE FEEL.  HVAC SHALL BE UNDER TENANT’S CONTROL WITH RESPECT TO THE HOURS OF
OPERATION,  TENANT SHALL PAY DIRECTLY FOR THE ELECTRICITY AND GAS IT CONSUMES
FOR HVAC.


 


(C)                                  LANDLORD SHALL MAINTAIN AND REPAIR THE
HVAC. ELECTRICAL AND PLUMBING SYSTEMS SERVICING THE PREMISES, THE CEILING AND
LIGHTING IN THE PREMISES, AND THE BUILDING, ITS COMMON AREAS, EXTERIOR, AND ALL
OF THE BUILDING SYSTEMS IN A FIRST CLASS MANNER.  THE COSTS OF THIS MAINTENANCE
SHALL BE INCLUDED AS PART OF THE EXPENSES.


 


(D)                                 LANDLORD SHALL PROVIDE LAMPING OF ALL
LIGHTING FIXTURES IN THE PREMISES.


 


(E)                                  LANDLORD SHALL HAVE NO RESPONSIBILITY OR
LIABILITY TO TENANT, NOR SHALL THERE BE ANY ABATEMENT IN RENT, FOR ANY FAILURE
TO SUPPLY ANY SERVICES OR FACILITIES AS

 

5

--------------------------------------------------------------------------------


 

provided herein during such period as Landlord deems advisable or necessary in
order to make repairs, alternations or improvements or because of labor
disturbances, strikes, accidents or any other causes beyond Landlord’s control.


 


(F)                                    LANDLORD SHALL BE RESPONSIBLE, AT
LANDLORD’S SOLE COST AND EXPENSE, FOR STRUCTURAL REPAIRS AND REPLACEMENT OF HVAC
UNITS INSTALLED IN THE BUILDING.  EXCEPT AS OTHERWISE PROVIDED IN
PARAGRAPH 7(C) HEREOF, THESE REPAIRS SHALL NOT BE INCLUDED AS PART OF THE
EXPENSES,


 

8.                                       UTILITIES.  Landlord shall install
meters for measuring Tenant’s electric and gas usage and all other utility
services to the Premises, and Tenant shall pay the utility company directly for
such usage, which shall be in addition to the Expenses as defined herein.

 

9.                                       CONSTRUCTION OF BUILDING.

 


(A)                                  LANDLORD SHALL CONSTRUCT THE BUILDING ON
THE LAND IN ACCORDANCE WITH ITS PLANS AND SPECIFICATIONS FOR THE BUILDING.


 


(B)                                 IF THE LANDLORD IS DELAYED AT ANY TIME IN
THE PROGRESS OF CONSTRUCTING THE BUILDING BY CHANGES REQUESTED BY TENANT, BY
LABOR DISPUTES, UNAVAILABILITY OF MATERIALS OR SUPPLIES, FIRE, WAR OR CIVIL
DISOBEDIENCE, UNUSUAL DELAY IN TRANSPORTATION, UNAVOIDABLE CASUALTIES, ACTS OF
GOD, OR ANY OTHER CAUSE BEYOND THE LANDLORD’S CONTROL, THE COMMENCEMENT DATE
SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE PERIOD OF SUCH DELAY.


 


(C)                                  LANDLORD WARRANTS AND REPRESENTS TO TENANT
THAT NO PART OF THE PREMISES OR BUILDING (INCLUDING THE WALLS, CEILINGS,
STRUCTURAL STEEL, FLOORING AND PIPES) SHALL BE WRAPPED, INSULATED OR FIREPROOFED
WITH ANY ASBESTOS, ASBESTOS-CONTAINING MATERIAL OR OTHER HAZARDOUS MATERIAL.


 


(D)                                 LANDLORD AGREES TO DELIVER POSSESSION OF THE
PREMISES TO TENANT IN COMPLIANCE WITH ALL ZONING AND ALL OTHER MUNICIPAL,
COUNTY, STATE AND FEDERAL GOVERNMENTAL LAWS, CODES AND REQUIREMENTS, INCLUDING
THE AMERICANS WITH DISABILITIES ACT.


 

10.                                 BUILDING STANDARD WORK ALLOWANCE.

 


(A)                                  TENANT WILL BE ENTIRELY RESPONSIBLE FOR
INTERIOR IMPROVEMENTS TO BE MADE TO THE PREMISES.  ALL SUCH IMPROVEMENTS SHALL
BE MADE IN ACCORDANCE WITH TENANT’S PLANS AND SPECIFICATIONS, MARKED AS EXHIBITS
“A” AND “E” ATTACHED HERETO AND MADE A PART HEREOF, SUBJECT TO LANDLORD’S REVIEW
AND APPROVAL FROM AN ENGINEERING STANDPOINT.  ALL SUCH WORK SHALL BE PERFORMED
BY LANDLORD’S CONTRACTORS AND BILLED AT THE RATE OF THE SUBCONTRACTOR’S OR
SUPPLIER’S COST PLUS A TOTAL OF 15% FOR CONSTRUCTION MANAGEMENT FEE, OVERHEAD,
AND BUILDER’S PROFIT.


 


(B)                                 THE COST OF THE WORK PERFORMED IN THE
PREMISES “INTERIOR IMPROVEMENTS”.  TENANT AGREES TO PAY FOR THIS ENTIRE AMOUNT
PROMPTLY UPON BILLING THEREFOR.


 

11.                                 SIGNS.  Landlord agrees to provide or allow
exterior signage as follows: Exterior signage consisting of a building
directional sign on the interior campus road frontage, and a building tenant
directory at the exterior of the building.

 

6

--------------------------------------------------------------------------------


 

12.                                 AFFIRMATIVE COVENANTS OF TENANT.  Tenant
covenants and agrees that it will without demand:

 


(A)                                  COMPLY WITH ALL REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITIES WHICH APPLY TO TENANT’S USE OF THE PREMISES.  PROMPTLY
COMPLY, OR CAUSE COMPLIANCE, WITH ALL LAWS AND ORDINANCES AND THE ORDERS, RULES,
REGULATIONS AND REQUIREMENTS OF ALL FEDERAL, STATE, COUNTY AND MUNICIPAL
GOVERNMENTS AND APPROPRIATE DEPARTMENTS, COMMISSIONS, BOARDS AND OFFICERS
THEREOF, FORESEEN OR UNFORESEEN, ORDINARY OR EXTRAORDINARY, AND WHETHER OR NOT
WITHIN THE PRESENT CONTEMPLATION OF THE PARTIES HERETO OR INVOLVING ANY CHANGE
OF GOVERNMENTAL POLICY AND IRRESPECTIVE OF THE COST THEREOF, WHICH MAY BE
APPLICABLE TO THE PREMISES, INCLUDING, WITHOUT LIMITATION, THE FIXTURES AND
EQUIPMENT THEREOF AND THE USE OR MANNER OF USE OF THE PREMISES.


 


(B)                                 COMPLY WITH THE RULES AND REGULATIONS FROM
TIME TO TIME MADE BY LANDLORD FOR THE SAFETY, CARE, UPKEEP AND CLEANLINESS OF
THE PREMISES, THE BUILDING AND THE LAND, TENANT AGREES THAT SUCH RULES AND
REGULATIONS SHALL, WHEN WRITTEN NOTICE THEREOF IS GIVEN TO TENANT, FORM A PART
OF THIS LEASE.


 


(C)                                  KEEP THE PREMISES AND BUILDING COMMON AREA
IN GOOD ORDER AND CONDITION, EXCEPTING ONLY ORDINARY WEAR AND TEAR AND DAMAGE BY
ACCIDENTAL FIRE OR OTHER CASUALTY NOT OCCURRING THROUGH THE ACTION OR NEGLIGENCE
OF TENANT OR ITS AGENTS, EMPLOYEES AND INVITEES.


 


(D)                                 PEACEABLY DELIVER UP AND SURRENDER
POSSESSION OF THE PREMISES TO LANDLORD AT THE EXPIRATION OR SOONER TERMINATION
OF THIS LEASE, IN THE SAME CONDITION IN WHICH TENANT HAS AGREED TO KEEP THE
PREMISES DURING THE TERM OF THIS LEASE, AND PROMPTLY DELIVER TO LANDLORD AT ITS
OFFICE ALL KEYS FOR THE PREMISES.


 


(E)                                  GIVE TO LANDLORD PROMPT WRITTEN NOTICE OF
ANY ACCIDENT, FIRE OR DAMAGE OCCURRING ON OR TO THE PREMISES WITHIN TWENTY-FOUR
(24) HOURS OF OCCURRENCE THEREOF.


 


(F)                                    GIVE TO LANDLORD A COPY OF ANY WRITTEN
NOTICE CONCERNING THE PREMISES WITHIN TWENTY-FOUR (24) HOURS OF TENANT’S RECEIPT
THEREOF.


 


(G)                                 CAUSE ITS EMPLOYEES AND VISITORS TO PARK
THEIR CARS ONLY IN THOSE PORTIONS OF THE PARKING AREA AS MAY BE DESIGNATED FOR
THAT PURPOSE BY LANDLORD, AND NOT USE OR PERMIT THE USE OF ANY MORE PARKING
SPACES IN THE PARKING AREA THAN ARE PERMITTED IN PARAGRAPH 1 HEREIN.


 


(H)                                 PROMPTLY UPON LANDLORD’S REQUEST, DELIVER TO
LANDLORD’S LENDER COPIES OF TENANT’S ANNUAL FINANCIAL STATEMENTS FOR THE PAST
TWO (2) YEARS.


 

13.                                 NEGATIVE COVENANTS OF TENANT.  Tenant
covenants and agrees that it will do none of the following without the prior
written consent of Landlord:

 


(A)                                  PLACE OR ALLOW TO BE PLACED ANY SIGN,
PROJECTION OR DEVICE UPON THE PREMISES OR ON THE INSIDE OR OUTSIDE OF THE
BUILDING CONTRARY TO THE PROVISIONS OF THIS LEASE.


 


(B)                                 MAKE ANY ALTERATIONS, IMPROVEMENTS OR
ADDITIONS TO THE PREMISES.  AH ALTERATIONS, IMPROVEMENTS, ADDITIONS OR FIXTURES,
WHETHER INSTALLED BEFORE OR AFTER THE

 

7

--------------------------------------------------------------------------------


 

execution of this Lease, shall remain upon the Premises at the expiration or
sooner termination of this Lease and become the property of Landlord, unless
Landlord, prior to the termination of this Lease, shall have given written
notice to Tenant to remove the same, in which event Tenant shall remove such
alterations, improvements and additions or fixtures, and restore the Premises to
the same good order and condition in which they were upon initial occupancy.


 


(C)                                  DO OR SUFFER TO BE DONE ANY ACT
OBJECTIONABLE TO ANY INSURANCE COMPANY WHEREBY THE INSURANCE OR ANY OTHER
INSURANCE NOW IN FORCE OR HEREAFTER PLACED ON THE PREMISES OR THE BUILDING SHALL
BECOME VOID OR SUSPENDED, OR WHEREBY THE SAME SHALL BE RATED AS A MORE HAZARDOUS
RISK THAN AT THE DATE OF THE SIGNING OF THIS LEASE- IN CASE OF A BREACH OF THIS
COVENANT (IN ADDITION TO ALL OTHER REMEDIES HEREIN GIVEN TO LANDLORD) TENANT
AGREES TO PAY LANDLORD AS ADDITIONAL RENT ANY AND ALL INCREASES OF PREMIUMS ON
INSURANCE REASONABLY CARRIED BY LANDLORD ON THE PREMISES OR THE BUILDING CAUSED
IN ANY WAY BY THE USE OR OCCUPANCY OF THE PREMISES BY THE TENANT.


 

14.                                 NO MECHANICS’ LIENS.

 


(A)                                  SUBSEQUENT TO THE COMMENCEMENT DATE, ANY
CONSTRUCTION WORK PERFORMED BY OR AT THE DIRECTION OF TENANT WITHIN THE PREMISES
SHALL BE PERFORMED IN A GOOD AND WORKMANLIKE MANNER, AND IN ACCORDANCE WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS.  TENANT, AT ITS SOLE COST AND EXPENSE,
SHALL APPLY FOR AND PROVIDE WITH REASONABLE DILIGENCE ALL NECESSARY PERMITS AND
LICENSES REQUIRED FOR ANY SUCH CONSTRUCTION WORK.  PRIOR TO THE COMMENCEMENT OF
ANY WORK OR DELIVERY OF ANY MATERIALS TO THE PREMISES, BUILDING OR LAND, TENANT
SHALL CAUSE EACH CONTRACTOR TO SIGN A WAIVER OF RIGHT TO FILE MECHANICS’ LIENS
AND MECHANICS’ LIEN CLAIMS, WHICH SHALL BE FILED IN THE OFFICE OF THE
PROTHONOTARY IN THE COURT OF COMMON PLEAS OF BERKS COUNTY, PENNSYLVANIA.  TENANT
SHALL KEEP THE PREMISES, BUILDING AND LAND FREE FROM ANY AND ALL LIENS ARISING
OUT OF ANY WORK PERFORMED, MATERIALS FURNISHED OR OBLIGATIONS INCURRED BY OR FOR
TENANT, AND AGREES TO BOND AGAINST OR DISCHARGE ANY MECHANIC’S OR MATERIALMEN’S
LIEN WITHIN TEN (10) DAYS AFTER THE FILING OR RECORDING OF ANY SUCH LIEN- TENANT
SHALL REIMBURSE LANDLORD FOR ANY AND ALL COSTS AND EXPENSES WHICH MAY BE
INCURRED BY LANDLORD BY REASON OF THE FILING OF ANY SUCH LIENS AND/OR THE
REMOVAL OF SAME, SUCH REIMBURSEMENT TO BE MADE WITHIN TEN (10) DAYS AFTER
LANDLORD HAS GIVEN TENANT A STATEMENT SETTING FORTH THE AMOUNT OF SUCH COSTS AND
EXPENSES.  THE FAILURE OF TENANT TO PAY ANY SUCH AMOUNT TO LANDLORD WITHIN SUCH
10-DAY PERIOD SHALL CARRY WITH IT THE SAME CONSEQUENCES AS FAILURE TO PAY ANY
INSTALLMENT OF RENT HEREUNDER.


 


(B)                                 PRIOR TO THE COMMENCEMENT OF ANY WORK
HEREUNDER, TENANT SHALL CAUSE EACH OF ITS CONTRACTORS TO INDEMNIFY LANDLORD AND
HOLD IT HARMLESS FROM AND AGAINST ALL PERSONAL INJURY AND PROPERTY DAMAGE
LIABILITY INCURRED DURING THE COURSE OF ITS WORK AND TO PROVIDE A BUILDER’S
“ALL-RISK” INSURANCE POLICY, WHICH POLICY WILL BE IN FORCE DURING THE ENTIRE
TERM OF THE WORK BEING PERFORMED ON THE PREMISES.  THE INSURANCE SHALL BE IN AN
AMOUNT ACCEPTABLE TO THE LANDLORD AND THE TENANT, AND SHALL NAME THE TENANT, THE
LANDLORD AND THE LANDLORD’S LENDER, AS THEIR RESPECTIVE INTERESTS MAY APPEAR, AS
ADDITIONAL INSUREDS.  THE INSURANCE COVERAGE SHALL PROVIDE FOR AT LEAST THIRTY
(30) DAYS’ NOTICE OF CANCELLATION, NON-RENEWAL OR CHANGE.  A CERTIFICATE OF
INSURANCE SATISFACTORY TO THE TENANT, LANDLORD AND LANDLORD’S LENDER, SHALL BE
SUBMITTED TO THE LANDLORD AND THE LANDLORD’S LENDER PRIOR TO THE COMMENCEMENT OF
ANY WORK IN THE PREMISES.

 

8

--------------------------------------------------------------------------------


 


(C)                                  WITHIN THIRTY (30) DAYS AFTER COMPLETION OF
ANY CONSTRUCTION IN THE PREMISES, TENANT SHALL DELIVER TO LANDLORD A COMPLETE
SET OF “AS BUILT” PLANS OF SUCH WORK, INCLUDING WITHOUT LIMITATION,
ARCHITECTURAL, MECHANICAL PLUMBING AND ELECTRICAL PLANS, CERTIFIED TO LANDLORD
BY A DULY LICENSED PENNSYLVANIA ENGINEER.


 

15.                                 LANDLORD’S RIGHT TO ENTER.  Tenant shall
permit Landlord, Landlord’s agents, servants, employees, and prospective buyers
or any other persons authorized by Landlord, to inspect the Premises at any
time, and to enter the Premises for the purposes of cleaning and, if Landlord
shall so elect, for making reasonable alterations, improvements or repairs to
the Building, or for any reasonable purpose in connection with the operation and
maintenance of the Building, and during the last one (1) year of the term of
this Lease, for the purpose of exhibiting the same for sale or lease.  Landlord
or its agents shall have the right (but shall not be obligated) to enter the
Premises in any emergency at any time without prior notice to Tenant, but
Landlord shall notify Tenant by telephone of such entry either during or
immediately following such emergency.

 

16.                                 RELEASE OF LANDLORD.

 


(A)                                  UNLESS CAUSED BY THE NEGLIGENCE OF
LANDLORD, OR UNLESS LANDLORD FAILS TO PERFORM ITS DUTIES UNDER THIS LEASE,
TENANT SHALL BE RESPONSIBLE FOR AND HEREBY RELIEVES LANDLORD FROM ANY AND ALL
LIABILITY BY REASON OF ANY INJURY, LOSS, OR DAMAGE TO ANY PERSON OR PROPERTY IN
THE PREMISES, WHETHER THE SAME BE DUE TO FIRE, BREAKAGE, LEAKAGE, WATER FLOW,
GAS, USE, MISUSE, OR DEFECTS THEREIN, OR CONDITION ANYWHERE IN THE PREMISES,
FAILURE OF WATER SUPPLY OR LIGHT OR POWER OR ELECTRICITY, WIND, LIGHTNING,
STORM, OR ANY OTHER CAUSE WHATSOEVER, WHETHER THE LOSS, INJURY OR DAMAGE BE TO
THE PERSON OR PROPERTY OF TENANT OR ANY OTHER PERSONS.


 


(B)                                 TENANT ACKNOWLEDGES THAT TENANT HAS
INSPECTED THE PREMISES AND THAT THE PREMISES ARE BEING LEASED  “AS IS” AS A
RESULT OF SUCH INSPECTION AND NOT AS A RESULT OF ANY REPRESENTATIONS MADE BY
LANDLORD.  LANDLORD MAKES NO REPRESENTATION OR WARRANTY TO TENANT, EXPRESS OR
IMPLIED, THAT THE PREMISES ARE FREE FROM HAZARDOUS OR TOXIC SUBSTANCES,
MATERIALS OR WASTES WHICH ARE OR BECOME REGULATED BY ANY FEDERAL, STATE OR LOCAL
GOVERNMENTAL AUTHORITY OR THAT THE PREMISES ARE IN COMPLIANCE WITH ANY FEDERAL,
STATE OR LOCAL ENVIRONMENTAL LAWS OR REGULATIONS.  TENANT ACKNOWLEDGES THAT THE
PREMISES ARE IN A REASONABLE AND ACCEPTABLE CONDITION OF HABITABILITY FOR THEIR
INTENDED USE, AND THE AGREED RENTAL PAYMENTS ARE FAIR AND REASONABLE.


 

OR FOR NEW CONSTRUCTION

 

Landlord makes no warranty to Tenant, express or implied, that the Premises are
free from hazardous or toxic substances, materials or wastes which are or become
regulated by any federal, state or local governmental authority or that the
Premises are in compliance with any federal, state or local environmental laws
or regulations.  However, to the best of its knowledge.  Landlord represents
that the building and/or premises are free of hazardous substances upon
execution of a Commencement Agreement, Tenant will acknowledge that the Premises
are in a reasonable and acceptable condition of habitability for their intended
use, and the agreed rental payments are fair and reasonable.

 

9

--------------------------------------------------------------------------------


 


(C)                                  TENANT ACKNOWLEDGES AND AGREES THAT
LANDLORD SHALL NOT BE LIABLE TO TENANT FOR ANY LOSS TO TENANT OR INJURY TO ITS
PROPERTY OR TO THE PROPERTY OF ANY OTHER PERSON BY REASON OF THE CONSTRUCTION OF
THE BUILDING AND OTHER IMPROVEMENTS LOCATED UPON THE PREMISES, THE MATERIALS
USED IN SAID CONSTRUCTION, THE DESIGN THEREOF, THE CONDITION THEREOF, ANY
DEFECTS THEREIN, OR ANY ALTERATIONS, ADDITIONS, IMPROVEMENTS, CHANGES OR
REPLACEMENTS THERETO AND THEREOF.


 


(D)                                 LANDLORD SHALL NOT BE LIABLE TO TENANT FOR
ANY DAMAGES, COMPENSATION, OR CLAIM BY REASON OF THE INCONVENIENCE OR ANNOYANCE
ARISING FROM THE NECESSITY OF REPAIRING ANY PORTION OF THE PREMISES OR THE
BUILDING OR IMPROVEMENTS ERECTED THEREON, INTERRUPTION IN THE USE OR OCCUPANCY
THEREOF, OR THE TERMINATION OF THIS LEASE BY REASON OF THE PARTIAL OR TOTAL
DESTRUCTION OF THE PREMISES OR THE BUILDING AND IMPROVEMENTS ERECTED THEREON.


 


(E)                                  WITHOUT LIMITING THE EFFECT OF THE RELEASE
STATED IN PARAGRAPHS 16(A) THROUGH (D) ABOVE, LANDLORD SHALL NOT BE DEEMED IN
BREACH OF THIS LEASE FOR ANY REASON WHATSOEVER UNLESS (I) TENANT SHALL HAVE
DELIVERED TO LANDLORD WRITTEN NOTICE SETTING FORTH THE SPECIFIC DETAILS OF ALL
FACTS, EVENTS OR OCCURRENCES UPON WHICH TENANT RELIES IN ASSERTING SUCH BREACH,
AND (II) LANDLORD SHALL HAVE FAILED TO CURE THE ALLEGED BREACH WITHIN THIRTY
(30) DAYS OF RECEIPT OF SUCH WRITTEN NOTICE, IT BEING AGREED THAT ANY BREACH
WHICH IS OF A TYPE THAT REASONABLY REQUIRES LONGER THAN THIRTY (30) DAYS TO CURE
SHALL BE DEEMED CURED WITHIN SUCH 30-DAY PERIOD IF LANDLORD COMMENCES TO CURE
SUCH BREACH WITHIN SUCH 30-DAY PERIOD AND DILIGENTLY PROCEEDS TO COMPLETE THE
CURE OF SUCH BREACH THEREAFTER.


 

17.                                 ASSIGNMENT AND SUBLETTING.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THE
IMMEDIATELY FOLLOWING SENTENCE, TENANT SHALL NOT ASSIGN, MORTGAGE OR PLEDGE THIS
LEASE, OR SUBLET THE PREMISES OR ANY PART THEREOF, OR PERMIT ANY OTHER PERSON TO
OCCUPY THE PREMISES OR ANY PART THEREOF, WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD.  SUCH PRIOR CONSENT SHALL NOT BE REQUIRED IF TENANT MAKES AN
ASSIGNMENT OR SUBLEASE TO (I) ANY CORPORATION OR OTHER LEGAL ENTITY WHICH OWNS
DIRECTLY OR INDIRECTLY ALL OR SUBSTANTIALLY ALL OF THE STOCK OF TENANT, (II) ANY
CORPORATION OR OTHER LEGAL ENTITY OF WHICH MORE THAN ONE-HALF THE STOCK IS OWNED
BY TENANT, OR (III) ANY CORPORATION INTO WHICH TENANT MAY BE CONVERTED OR WITH
WHICH TENANT MAY BE MERGED, PROVIDED THAT PRIOR TO TAKING POSSESSION OF ANY PART
OF THE PREMISES, SUCH CORPORATION OR OTHER LEGAL ENTITY SHALL SIGN AN ASSUMPTION
AGREEMENT IN FORM SATISFACTORY TO LANDLORD, WHEREBY SUCH CORPORATION OR OTHER
LEGAL ENTITY AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS LEASE.


 


(B)                                 LANDLORD SHALL NOT WITHHOLD ITS CONSENT TO
ANY ASSIGNMENT OR SUBLETTING TO ANY CORPORATION OR OTHER LEGAL ENTITY HAVING
FINANCIAL STRENGTH THE SAME AS OR GREATER THAN THE PRESENT FINANCIAL STRENGTH OF
TENANT.


 


(C)                                  ANY ASSIGNMENT OR SUBLETTING, EVEN WITH THE
CONSENT OF LANDLORD, SHALL NOT RELEASE TENANT FROM LIABILITY FOR PAYMENT OF RENT
OR ANY OILIER CHARGES HEREUNDER OR FROM ANY OF THE OTHER OBLIGATIONS UNDER THIS
LEASE, AND ANY ADDITIONAL CONSIDERATION RESULTING FROM SUCH ASSIGNMENT OR
SUBLETTING IN EXCESS OF THE RENT SPECIFIED HEREIN SHALL BE ADDITIONAL RENT
HEREUNDER, DUE AND PAYABLE TO LANDLORD   THE ACCEPTANCE OF RENT FROM ANY OTHER
PERSON SHALL NOT BE DEEMED TO BE A WAIVER OF ANY OF THE PROVISIONS OF THIS LEASE
OR TO BE A CONSENT TO ANY ASSIGNMENT OR SUBLETTING.  UPON ANY ASSIGNMENT OF THIS
LEASE OR SUBLETTING OF THE PREMISES, A

 

10

--------------------------------------------------------------------------------


 

change in any respect of the use of the Premises from the use actually employed
by the original Tenant shall require the prior written consent of Landlord.


 

18.                                 ENVIRONMENTAL COMPLIANCE.  Tenant shall not
cause or permit any hazardous substance, material or waste (as defined in any
applicable environmental law, rule or regulation) to be brought upon or used in
or about the Premises.  Tenant shall cause the Premises to be used at all times
in compliance with all applicable environmental laws, rules and regulations. 
Any failure of Tenant to comply with the covenants contained in this Paragraph
shall be covered by the indemnification provisions of Paragraph 19 herein and
shall be subject to all other rights and remedies available to Landlord.  In no
event shall Landlord be responsible for any damage resulting from any
contamination to the Premises or otherwise, unless caused by Landlord.

 

19.                                 INDEMNIFICATION.  Tenant agrees to indemnify
Landlord against loss and save Landlord harmless from and against (a) any breach
or default in the performance of any covenant or agreement to be performed by
Tenant under the terms of this Lease, (b) any and all claims, damages, and
liabilities arising from anything done in or about the Premises during the term
of this Lease by Tenant or any of its agents, contractors, servants, employees,
invitees or licensees, (c) any act or negligence of Tenant or any of its agents,
contractors, servants, employees, invitees or licensees, including any accident,
injury or damage whatsoever caused to any person, in or about the Premises, and
(d) all costs, reasonable counsel fees, expenses and liabilities incurred in
connection with any such claim for which indemnification has been provided under
this Paragraph.  In case any action or proceeding shall be brought against
Landlord by reason of any such claim, Tenant, upon notice from Landlord, shall
reimburse Landlord for its counsel fees incurred in defending such action or
proceeding.  Tenant shall, within ten (10) days following notice to it of any
claim of a third party relating to Tenant’s use or occupancy of the Premises or
to the performance or non-performance by Tenant of its obligations under this
Lease, give written notice to the Landlord of such claim.  The provisions of
this Paragraph shall survive the expiration or termination of this Lease.

 

20.                                 LIABILITY INSURANCE.

 


(A)                                  TENANT, AT ITS OWN COST AND EXPENSE, SHALL
OBTAIN DURING THE TERM OF THIS LEASE, AND ANY RENEWALS OR EXTENSIONS THEREOF,
COMMERCIAL GENERAL LIABILITY INSURANCE IN COMPANIES ACCEPTABLE TO LANDLORD,
NAMING LANDLORD AND TENANT AS THE INSUREDS, IN AN AMOUNT NOT LESS THAN ONE
MILLION DOLLARS ($1,000,000.00), AND PROVIDING FOR AT LEAST THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO LANDLORD OF CANCELLATION, NONRENEWAL, OR MODIFICATION.


 


(B)                                 UPON THE SIGNING OF THIS LEASE, TENANT SHALL
DELIVER TO LANDLORD A COPY OF THE POLICY EVIDENCING SUCH INSURANCE.  AT LEAST
THIRTY (30) DAYS BEFORE THE EXPIRATION OF SUCH POLICY AND ANY RENEWAL POLICIES,
TENANT SHALL DELIVER TO LANDLORD A COPY OF THE RENEWAL POLICY.


 

21.                                 FIRE OR OTHER CASUALTY.

 


(A)                                  IF DURING THE TERM OF THIS LEASE OR ANY
RENEWAL OR EXTENSION THEREOF, THE PREMISES OR THE BUILDING IS TOTALLY DESTROYED
OR IS SO DAMAGED BY FIRE OR OTHER

 

11

--------------------------------------------------------------------------------


 

casualty not occurring through the fault or negligence of Tenant or those
employed by or acting for Tenant to the extent that the same cannot be repaired
or restored within one hundred eighty (180) days from the date of the happening
of such damage, or if such damage or casualty is not included in the risks
covered by Landlord’s fire insurance, then Landlord shall have the option to
terminate this Lease upon written notice to Tenant, whereupon this Lease shall
absolutely cease and terminate and the rent shall abate for the balance of the
term.  In such case, Tenant shall pay the rent apportioned to the date of damage
and Landlord may enter upon and repossess the Premises without further notice.


 


(B)                                 IF LANDLORD CHOOSES TO RESTORE THE PREMISES,
LANDLORD SHALL REPAIR WHATEVER PORTION OF THE PREMISES THAT MAY HAVE BEEN
DAMAGED BY FIRE OR OTHER CASUALTY INSURED AS AFORESAID, AND THE RENT SHALL BE
APPORTIONED DURING THE TIME LANDLORD IS IN POSSESSION, TAKING INTO ACCOUNT THE
PROPORTION OF THE PREMISES RENDERED UNTENANTABLE AND THE DURATION OF LANDLORD’S
POSSESSION.


 


(C)                                  IF SAID DAMAGE BY FIRE OR OTHER CASUALTY
WAS CAUSED BY THE ACTION OR NEGLIGENCE OF TENANT OR ITS AGENTS, EMPLOYEES OR
INVITEES, TENANT SHALL NOT BE ENTITLED TO ANY ABATEMENT OR APPORTIONMENT OF THE
RENT.


 


(D)                                 TENANT, AT ITS OWN COST AND EXPENSE, SHALL
OBTAIN DURING THE TERM OF THIS LEASE, AND ANY RENEWALS OR EXTENSIONS THEREOF,
CONTENT INSURANCE FOR THE FULL REPLACEMENT VALUE OF ITS PERSONALTY USED IN
TENANT’S DAILY OPERATIONS OF THE PERMITTED USE.


 

22.                                 WAIVER OF SUBROGATION.  Landlord and Tenant
shall each endeavor to procure an appropriate clause in, or endorsement on, any
fire and extended coverage insurance covering the Premises and Building and
personal property, fixtures, and equipment located thereon or therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery.  Each party hereto hereby agrees that it will not make any
claim against or seek to recover from the other for any loss or damage to its
property or the property of others resulting from fire or other hazards covered
by such fire and extended coverage insurance except as expressly provided in
this Lease; provided, however, that the release, discharge, exoneration, and
covenant not to sue herein contained shall be limited by the terms and
provisions of the waiver of subrogation clauses and/or endorsements consenting
to a waiver of right of recovery and shall be coextensive therewith.

 

23.                                 NO IMPLIED EVICTION.  Notwithstanding any
inference to the contrary herein contained, it is understood that the exercise
by Landlord of any of its rights hereunder, including (without limitation)
cessation of services as described in Paragraph 27(c)(ii), shall never be deemed
an eviction (constructive or otherwise) of Tenant, or a disturbance of its use
of the Premises, and shall in no event render Landlord liable to Tenant or any
other person, so long as such exercise of rights is in accordance with the
foregoing terms and conditions.

 

24.                                 CONDEMNATION.  If the whole of the Premises
shall be acquired or condemned by eminent domain, then the term of this Lease
shall cease and terminate as of the dale on which possession of the Premises is
required to be surrendered to the condemning authority.  All rent shall be paid
up to the date of termination.  A partial condemnation shall not be cause for
termination of this Lease.  Tenant hereby expressly waives any right or claim to
any

 

12

--------------------------------------------------------------------------------


 

part of any condemnation award or damages and hereby assigns to Landlord any
such right or claim to which Tenant might become entitled.

 

25.                                 LANDLORD’S RIGHT TO PAY TENANT EXPENSES.  If
Tenant shall at any time fail to pay any utility or other charges or to take
out, pay for, maintain or deliver any of the insurance policies provided for
herein, or shall fail to make any other payment or perform any other act which
Tenant is obligated to make or perform under this Lease, then without waiving,
or releasing Tenant from, any obligations of Tenant contained in this Lease,
Landlord may, but shall not be obligated to, pay any such charge, effect any
such insurance coverage and pay premiums therefor, and may make any other
payment or perform any other act which Tenant is obligated to perform under this
Lease, in such manner and to such extent as shall be necessary.  In exercising
any such rights, Landlord may pay any necessary and incidental costs and
expenses, employ counsel and incur and pay reasonable attorneys’ fees.  All sums
so paid by Landlord and all necessary and incidental costs and expenses in
connection with the performance of any such act by Landlord, together with
interest thereon at the rate of twelve percent (12%) per annum from the date of
the making of such expenditure by Landlord, shall be deemed additional rent
hereunder and, except as otherwise expressly provided in this Lease, shall be
payable to Landlord after ten (10) days’ written notice thereof.  Tenant
covenants to pay any such sum or sums with interest as aforesaid and Landlord
shall have (in addition to any other right or remedy of the Landlord) the same
rights and remedies in the event of nonpayment thereof by Tenant as in the case
of default by Tenant in the payment of rent.

 

26.                                 EVENTS OF DEFAULT.  The occurrence of each
of the following events shall be an “Event of Default” hereunder:

 


(A)                                  TENANT DOES NOT PAY IN FULL WHEN DUE ANY
INSTALLMENT OF RENT, ADDITIONAL RENT OR ANY OTHER CHARGES, EXPENSES OR COSTS
HEREIN AGREED TO BE PAID BY TENANT FOR A PERIOD OF FIVE (5) DAYS AFTER RECEIPT
OF NOTICE THAT SAME HAS NOT BEEN PAID WHEN DUE; PROVIDED THAT IN THE EVENT
TENANT SHALL HAVE RECEIVED THREE (3) SUCH WRITTEN NOTICES WITHIN ANY PERIOD OF
TWELVE (12) CONSECUTIVE MONTHS, THEN DURING THE REMAINDER OF THE TWELVE (12)
CONSECUTIVE MONTH PERIOD AFTER TENANT SHALL HAVE RECEIVED ITS FIRST WRITTEN
NOTICE FROM LANDLORD, TENANT SHALL THEREAFTER BE IN DEFAULT HEREUNDER WHENEVER
TENANT SHALL FAIL TO PAY ANY SUM OWING UNDER THIS LEASE WHEN DUE, WITHOUT THE
NECESSITY OF SENDING ANY WRITTEN NOTICE OF NONPAYMENT;


 


(B)                                 TENANT VIOLATES OR FAILS TO PERFORM OR
COMPLY WITH ANY NONMONETARY TERM, COVENANT, CONDITION, OR AGREEMENT HEREIN
CONTAINED AND FAILS TO CURE SUCH DEFAULT WITHIN THIRTY (30) DAYS OF NOTICE
THEREOF FROM LANDLORD, PROVIDED, HOWEVER, IF SUCH DEFAULT CANNOT BE CURED WITH
REASONABLE DILIGENCE WITHIN SUCH THIRTY (30) DAY PERIOD, THE TIME FOR CURE OF
SAME SHALL BE DEEMED EXTENDED FOR SUCH ADDITIONAL TIME AS IS REASONABLY
NECESSARY TO CURE SAME WITH DUE DILIGENCE FOR AN ADDITIONAL PERIOD NOT TO EXCEED
THIRTY (30) DAYS;


 


(C)                                  TENANT VACATES THE PREMISES;


 


(D)                                 TENANT SHALL FILE A VOLUNTARY PETITION IN
BANKRUPTCY OR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT OR SHALL FILE ANY
PETITION OR ANSWER SEEKING ANY REORGANIZATION, ARRANGEMENT, RECAPITALIZATION,
READJUSTMENT, LIQUIDATION OR DISSOLUTION OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE BANKRUPTCY LAWS OF THE UNITED STATES OR ANY OTHER COUNTRY OR

 

13

--------------------------------------------------------------------------------


 

political subdivision thereof, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver, or liquidator of all or any substantial
part of Tenant’s properties, or shall make an assignment for the benefit of
creditors, or shall admit in writing Tenant’s inability to pay Tenant’s debts
generally as they become due; or


 


(E)                                  IF AN INVOLUNTARY PETITION IN BANKRUPTCY
SHALL BE FILED AGAINST TENANT SEEKING ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE BANKRUPTCY LAWS OF THE UNITED STATES OR ANY OTHER STATE OR
POLITICAL SUBDIVISION THEREOF, AND IF WITHIN SIXTY (60) DAYS AFTER THE
COMMENCEMENT OF ANY SUCH PROCEEDING AGAINST TENANT, SUCH PROCEEDINGS SHALL NOT
HAVE BEEN DISMISSED, OR IF, WITHIN SIXTY (60) DAYS AFTER THE APPOINTMENT,
WITHOUT THE CONSENT OR ACQUIESCENCE OF TENANT, OR ANY TRUSTEE, RECEIVER OR
LIQUIDATOR OF THE TENANT OR OF ALL OR ANY SUBSTANTIAL PART OF TENANT’S PROPERLY,
SUCH APPOINTMENT SHALL NOT HAVE BEEN VACATED OR STAYED ON APPEAL OR OTHERWISE,
OR IF, WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF ANY SUCH STAY, SUCH
APPOINTMENT SHALL NOT HAVE BEEN VACATED.


 

27.                                 LANDLORD’S REMEDIES.

 


(A)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, LANDLORD MAY, AT ITS OPTION AND WITHOUT ANY FURTHER NOTICE TO TENANT,
TERMINATE THIS LEASE, WHEREUPON THE ESTATE HEREBY VESTED IN TENANT SHALL CEASE
AND ANY AND ALL OTHER RIGHT, TITLE AND INTEREST OF TENANT HEREUNDER SHALL
LIKEWISE CEASE WITHOUT NOTICE OR LAPSE OF TIME, AS FULLY AND WITH LIKE EFFECT AS
IF THE ENTIRE TERM OF THIS LEASE HAD ELAPSED, BUT TENANT SHALL CONTINUE TO BE
LIABLE TO LANDLORD AS HEREINAFTER PROVIDED.


 


(B)                                 UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT,
OR AT ANY TIME THEREAFTER, LANDLORD, IN ADDITION TO AND WITHOUT PREJUDICE TO ANY
OTHER RIGHTS AND REMEDIES LANDLORD SHALL HAVE AT LOW OR IN EQUITY, SHALL HAVE
THE RIGHT, WITHOUT TERMINATING THIS LEASE, TO CHANGE THE LOCKS ON THE DOORS TO
THE PREMISES AND EXCLUDE TENANT THEREFROM UNTIL ALL OF SUCH DEFAULTS SHALL HAVE
BEEN COMPLETELY CURED.


 


(C)                                  UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT, OR AT ANY TIME THEREAFTER, LANDLORD, IN ADDITION TO AND WITHOUT
PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES LANDLORD SHALL HAVE AT LAW OR IN
EQUITY, SHALL HAVE THE RIGHT TO RE-ENTER THE PREMISES, EITHER BY FORCE OR
OTHERWISE, AND RECOVER POSSESSION THEREOF AND DISPOSSESS ANY OR ALL OCCUPANTS OF
THE PREMISES IN THE MANNER PRESCRIBED BY THE STATUTE RELATING TO SUMMARY
PROCEEDINGS, OR SIMILAR STATUTES, BUT TENANT IN SUCH CASE SHALL REMAIN LIABLE TO
LANDLORD AS HEREINAFTER PROVIDED.


 


(D)                                 IN CASE OF ANY EVENT OF DEFAULT, RE-ENTRY,
EXPIRATION AND/OR DISPOSSESSION BY SUMMARY PROCEEDINGS, WHETHER OR NOT THIS
LEASE SHALL HAVE BEEN TERMINATED AS AFORESAID:


 


(I)                                     ALL DELINQUENT RENT, ADDITIONAL RENT AND
ALL OTHER SUMS REQUIRED TO BE PAID BY TENANT HEREUNDER SHALL BECOME PAYABLE
THEREUPON AND SHALL BE PAID UP TO THE TIME OF SUCH REENTRY, EXPIRATION AND/OR
DISPOSSESSION, AND ALL ACCELERATED PAYMENTS DUE UNDER SUBPARAGRAPHS 10(A) AND
(B) HEREOF SHALL BECOME IMMEDIATELY DUE AND PAYABLE;

 

14

--------------------------------------------------------------------------------


 


(II)                                  LANDLORD SHALL HAVE THE RIGHT, IN ITS SOLE
DISCRETION, TO TERMINATE IMMEDIATELY AND WITHOUT ANY NOTICE TO TENANT, ALL
SERVICES WHICH ARE TO BE SUPPLIED BY LANDLORD PURSUANT TO THE TERMS OF THIS
LEASE, INCLUDING WITHOUT LIMITATION, ALL JANITOR SERVICE AND THE MAINTENANCE AND
REPAIR RESPONSIBILITIES DESCRIBED IN PARAGRAPH 7 HEREOF;


 


(III)                               LANDLORD SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO RELET THE PREMISES OR ANY PART OR PARTS THEREOF FOR THE ACCOUNT
OF TENANT, EITHER IN THE NAME OF LANDLORD OR OTHERWISE, FOR A TERM OR TERMS
WHICH MAY, AT LANDLORD’S OPTION, BE LESS THAN OR EXCEED THE PERIOD WHICH WOULD
OTHERWISE HAVE CONSTITUTED THE BALANCE OF THE TERM OF THIS LEASE AND ON SUCH
CONDITIONS (WHICH MAY INCLUDE CONCESSIONS OR FREE RENT) AS LANDLORD, IN ITS
REASONABLE DISCRETION, MAY DETERMINE AND MAY COLLECT AND RECEIVE THE RENTS
THEREFOR; LANDLORD SHALL IN NO WAY BE RESPONSIBLE OR LIABLE FOR ANY FAILURE TO
RELET THE PREMISES OR ANY PART THEREOF, OR FOR ANY FAILURE TO COLLECT ANY RENT
DUE UPON ANY SUCH RELETTING; AND


 


(IV)                              TENANT SHALL REIMBURSE LANDLORD FOR ANY
EXPENSES THAT LANDLORD MAY INCUR IN CONNECTION WITH RECOVERING POSSESSION OF THE
PREMISES AND ANY RELETTING THEREOF, SUCH AS COURT COSTS, ATTORNEYS’ FEES,
BROKERAGE FEES, AND THE COSTS OF ADVERTISING AND THE COSTS OF ANY ALTERATIONS,
REPAIRS, REPLACEMENTS AND/OR DECORATIONS IN OR TO THE PREMISES AS LANDLORD, IN
LANDLORD’S SOLE JUDGMENT, CONSIDERS ADVISABLE AND NECESSARY FOR THE PURPOSE OF
SUCH RELETTING OF THE PREMISES; AND THE MAKING OF SUCH ALTERATIONS, REPAIRS,
REPLACEMENTS AND/OR DECORATIONS SHALL NOT OPERATE OR BE CONSTRUED TO RELEASE
TENANT FROM LIABILITY HEREUNDER AS AFORESAID.


 


(E)                                  IF THIS LEASE IS TERMINATED BY LANDLORD
PURSUANT TO PARAGRAPH 27(A) HEREOF, TENANT NEVERTHELESS SHALL REMAIN LIABLE FOR
ALL RENT AND DAMAGES WHICH MAY BE DUE OR SUSTAINED PRIOR TO SUCH TERMINATION,
TOGETHER WITH ADDITIONAL DAMAGES (THE “LIQUIDATED DAMAGES”) WHICH, AT LANDLORD’S
OPTION, SHALL BE EITHER:


 


(I)                                     AN AMOUNT EQUAL TO (A) THE RENT AND ALL
OTHER SUMS REQUIRED TO BE PAID BY TENANT HEREUNDER DURING THE PERIOD WHICH WOULD
OTHERWISE HAVE CONSTITUTED THE BALANCE OF THE TERM OF THIS LEASE, AND ALL
DAMAGES, COSTS, FEES AND EXPENSES INCURRED BY LANDLORD AS A RESULT OF SUCH EVENT
OF DEFAULT, INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, COSTS AND
EXPENSES INCURRED BY LANDLORD IN PURSUIT OF ITS REMEDIES HEREUNDER, LESS (B) THE
RENT, IF ANY, RECEIVED BY LANDLORD, PURSUANT TO ANY RELETTING OF THE PREMISES
DURING THE PERIOD WHICH WOULD OTHERWISE HAVE CONSTITUTED THE BALANCE OF THE TERM
OF THIS LEASE; SUCH AMOUNT CALCULATED PURSUANT TO THIS PARAGRAPH 27(D)(I) SHALL
BE PAYABLE IN MONTHLY INSTALLMENTS, IN ADVANCE, ON THE FIRST DAY OF EACH
CALENDAR MONTH FOLLOWING THE OCCURRENCE OF SUCH EVENT OF DEFAULT AND CONTINUING
DURING THE PERIOD WHICH WOULD OTHERWISE HAVE CONSTITUTED THE BALANCE OF THE TERM
OF THIS LEASE; OR


 


(II)                                  AN AMOUNT EQUAL TO THE ANNUAL MINIMUM
RENT, PREMISES EXPENSES, AND ALL OTHER ADDITIONAL RENT WHICH WAS DUE AND PAYABLE
FOR THE TWO (2) YEAR PERIOD IMMEDIATELY PRECEDING TENANT’S DEFAULT.

 

15

--------------------------------------------------------------------------------


 


(F)                                    IN THE EVENT TENANT COMMITS A DEFAULT, OR
SUFFERS A DEFAULT TO EXIST, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND, TENANT
SHALL REIMBURSE LANDLORD FOR LANDLORD’S ATTORNEYS’ FEES INCURRED BY LANDLORD IN
THE ENFORCEMENT OF THIS LEASE, REGARDLESS WHETHER LEGAL PROCEEDINGS ARE OR ARE
NOT INSTITUTED, WHICH FEES SHALL INCLUDE ANY ACTIONS TAKEN IN CONNECTION WITH
ANY BANKRUPTCY PROCEEDING FILED BY OR AGAINST TENANT.


 


(G)                                 TENANT SHALL PAY LANDLORD INTEREST AT TWELVE
PERCENT (12%) PER ANNUM ON ALL FAILURES LO PAY TIMELY THE RENT, ADDITIONAL RENT
OR ANY OTHER SUMS REQUIRED TO BE PAID BY TENANT HEREUNDER FROM THE DATE SUCH
PAYMENT IS DUE UNTIL THE DATE SUCH PAYMENT IS MADE TO LANDLORD.  ANY JUDGMENT
OBTAINED BY THE LANDLORD AS A RESULT OF THE EXERCISE OF ITS RIGHTS AND REMEDIES
UNDER THIS LEASE SHALL BEAR INTEREST AT THE RATE OF TWELVE PERCENT (12%) PER
ANNUM FROM THE DATE OF ENTRY OF SUCH JUDGMENT THROUGH THE DATE SUCH JUDGMENT IS
PAID IN FULL.


 


(H)                                 UPON ANY TERMINATION OF THIS LEASE, WHETHER
BY LAPSE OF TIME, BY THE EXERCISE OF ANY OPTION BY LANDLORD TO TERMINATE THE
SAME, OR IN ANY OTHER MANNER WHATSOEVER, OR UPON ANY TERMINATION OF TENANT’S
RIGHT TO POSSESSION WITHOUT TERMINATION OF THIS LEASE, TENANT SHALL IMMEDIATELY
SURRENDER POSSESSION OF THE PREMISES TO LANDLORD AND IMMEDIATELY VACATE THE
SAME, AND REMOVE ALL EFFECTS THEREFROM, EXCEPT SUCH AS MAY NOT BE REMOVED UNDER
OTHER PROVISIONS OF THIS LEASE.  IF TENANT FAILS TO SURRENDER AND VACATE AS
AFORESAID, LANDLORD MAY FORTHWITH RE-ENTER THE PREMISES, WITH OR WITHOUT PROCESS
OF LAW, AND REPOSSESS ITSELF THEREOF AS IN ITS FORMER ESTATE AND EXPEL AND
REMOVE TENANT AND ANY OTHER PERSONS AND PROPERTY THEREFROM, USING SUCH FORCE AS
MAY BE NECESSARY, WITHOUT BEING DEEMED GUILTY OF TRESPASS, EVICTION, CONVERSION
OR FORCIBLE ENTRY AND WITHOUT THEREBY WAIVING LANDLORD’S RIGHTS TO RENT OR ANY
OTHER RIGHTS GIVEN LANDLORD UNDER THIS LEASE OR AT LAW OR IN EQUITY.  IF TENANT
SHALL NOT REMOVE ALL EFFECTS FROM THE PREMISES AS HEREINABOVE PROVIDED, LANDLORD
MAY, AT ITS OPTION, REMOVE ANY OR ALL OF SAID EFFECTS IN ANY MANNER IT SHALL
CHOOSE AND EITHER DISPOSE OF THE SAME AT LANDLORD’S SOLE DISCRETION, OR STORE
THE SAME WITHOUT LIABILITY FOR LOSS THEREOF, AND TENANT SHALL PAY LANDLORD, ON
DEMAND, ANY AND ALL EXPENSES INCURRED IN SUCH REMOVAL AND ALSO STORAGE ON SAID
EFFECTS, IF APPLICABLE, FOR ANY LENGTH OF TIME DURING WHICH THE SAME SHALL BE IN
LANDLORD’S POSSESSION OR IN STORAGE.


 

28.                                 CONFESSION OF JUDGMENT FOR DAMAGES.  THIS
PARAGRAPH SETS FORTH A WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT, TENANT HEREBY KNOWINGLY, INTELLIGENTLY AND VOLUNTARILY, AND,
ON THE ADVICE OF SEPARATE COUNSEL OF TENANT, UNCONDITIONALLY WAIVES ANY AND ALL
RIGHTS TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING
UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA,

 

TENANT HEREBY AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD, UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, TO APPEAR IMMEDIATELY THEREAFTER AS ATTORNEY
FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT IN ANY COMPETENT COURT
AND TO CONFESS JUDGMENT OR JUDGMENTS AND SUCCESSIVE JUDGMENTS BY CONFESSION
(WITHOUT STAY OF EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND

 

16

--------------------------------------------------------------------------------


 

ALL PERSONS CLAIMING UNDER THE LANDLORD AND AGAINST THE TENANT AND ALL PERSONS
CLAIMING UNDER THE TENANT FOR ALL AMOUNTS THEN DUE UNDER THIS LEASE, TOGETHER
WITH AN ATTORNEY’S COLLECTION COMMISSION EQUAL TO TEN PERCENT (10%) OF THE TOTAL
OF SUCH AMOUNTS, WITHOUT ANY LIABILITY ON THE PART OF THE SAID ATTORNEY, FOR
WHICH THIS SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF EXECUTION WITH
CLAUSE FOR COSTS, OR OTHER PROCESS FOR SIMILAR PURPOSES, MAY ISSUE FORTHWITH
WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER, AND THE TENANT AND ALL PERSONS
CLAIMING UNDER THE TENANT HEREBY WAIVE ALL EXEMPTION LAWS AND INQUISITION ON
REAL PROPERTY AND RELEASE TO THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE
LANDLORD ALL ERRORS AND DEFECTS WHATSOEVER IN ENTERING SUCH ACTION OR JUDGMENT,
OR IN CAUSING SUCH WRIT OF EXECUTION OR OTHER PROCESS TO BE ISSUED, OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, AND HEREBY AGREE THAT NO WRIT OF
ERROR OR OBJECTION OR EXCEPTION SHALL BE MADE OR TAKEN THERETO.  IF A COPY OF
THIS LEASE, VERIFIED BY AFFIDAVIT, IS FILED IN SAID ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY LAW OR RULE OF
COURT TO THE CONTRARY NOTWITHSTANDING.  THIS WARRANT OF ATTORNEY SHALL.  NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, AND SHALL REMAIN IN FORCE AND SHALL BE
OPERATIVE FOR SUCCESSIVE EXERCISES THEREOF, FROM TIME TO TIME AS THE NEED
MAY ARISE, NOT ONLY WITH RESPECT TO THE TENANT BUT ALSO WITH RESPECT TO ALL
PERSONS CLAIMING UNDER THE TENANT.

 

29.                                 CONFESSION OF JUDGMENT IN EJECTMENT.  THIS
PARAGRAPH SETS FORTH A WARRANT OF ATTORNEY FOR AN ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS JUDGMENT
AGAINST THE TENANT, TENANT HEREBY KNOWINGLY, INTELLIGENTLY AND VOLUNTARILY, AND,
ON THE ADVICE OF SEPARATE COUNSEL OF TENANT, UNCONDITIONALLY WAIVES ANY AND AIL
RIGHTS TENANT HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING
UNDER THE RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE
COMMONWEALTH OF PENNSYLVANIA.

 

TENANT HEREBY AUTHORIZES THE PROTHONOTARY, CLERK OF COURT OR ANY ATTORNEY OF ANY
COURT OF RECORD, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR IN THE EVENT
THAT TENANT FAILS TO SURRENDER POSSESSION OF ALL OR ANY PART OF THE PREMISES AS
REQUIRED HEREIN, TO APPEAR FOR THE TENANT AND ALL PERSONS CLAIMING UNDER THE
TENANT IN ANY COMPETENT COURT AND CONFESS JUDGMENT IN EJECTMENT (WITHOUT STAY OF
EXECUTION OR APPEAL) IN FAVOR OF THE LANDLORD AND ALL PERSONS CLAIMING UNDER THE
LANDLORD AND AGAINST THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT FOR
POSSESSION OF THE PREMISES, WITHOUT ANY LIABILITY ON THE PART OF THE SAID
ATTORNEY, FOR WHICH THIS SHALL BE A SUFFICIENT WARRANT, AND THEREUPON A WRIT OF
POSSESSION WITH CLAUSE FOR COSTS, OR OTHER PROCESS FOR SIMILAR

 

17

--------------------------------------------------------------------------------


 

PURPOSES, MAY ISSUE FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER,
AND THE TENANT AND ALL PERSONS CLAIMING UNDER THE TENANT HEREBY RELEASE TO THE
LANDLORD AND ALL PERSONS CLAIMING UNDER THE LANDLORD ALL ERRORS AND DEFECTS
WHATSOEVER IN ENTERING SUCH ACTION OR JUDGMENT, OR IN CAUSING SUCH WRIT OF
POSSESSION OR OTHER PROCESS TO BE ISSUED, OR IN ANY PROCEEDING THEREON OR
CONCERNING THE SAME, AND HEREBY AGREE THAT NO WRIT OF ERROR OR OBJECTION OR
EXCEPTION SHALL BE MADE OR TAKEN THERETO.  IF A COPY OF THIS LEASE, VERIFIED BY
AFFIDAVIT, IS FILED IN SAID ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AS A WARRANT OF ATTORNEY.  ANY LAW OR RULE OF COURT TO THE CONTRARY
NOTWITHSTANDING THIS WARRANT OF ATTORNEY SHALL NOT BE EXHAUSTED BY ONE EXERCISE
THEREOF, AND SHALL REMAIN IN FORCE AND SHALL BE OPERATIVE FOR SUCCESSIVE
EXERCISES THEREOF, FROM TIME TO TIME AS THE NEED MAY ARISE, NOT ONLY WITH
RESPECT TO THE TENANT BUT ALSO WITH RESPECT TO ALL PERSONS CLAIMING UNDER THE
TENANT.

 

30.                                 RIGHT OF ASSIGNEE OF LANDLORD.  The right to
enforce all of the provisions of this Lease may be exercised by any assignee of
the Landlord’s right, title and interest in this Lease in its, his, her or their
own name, and Tenant hereby expressly waives the requirements of any and all
laws regulating the manner and/or form in which such assignments shall be
executed and witnessed.

 

31.                                 REMEDIES CUMULATIVE.  All remedies given to
Landlord herein and all rights and remedies given to Landlord by law and equity
shall be cumulative and concurrent.  No termination of this Lease, or taking or
recovering of possession of the Premises, or entry of any judgment either for
possession or for any money claimed to be due Landlord, shall deprive Landlord
of any other action against Tenant for possession, or for any money due Landlord
hereunder, or for damages hereunder.  The exercise of or failure to exercise any
remedy shall not bar or delay the exercise of any other remedy.

 

32.                                 TENANT’S WAIVERS.

 


(A)                                  IF PROCEEDINGS SHALL BE COMMENCED BY
LANDLORD TO RECOVER POSSESSION OF THE PREMISES, EITHER AT THE END OF THE TERM
HEREOF OR BY REASON OF AN EVENT OF DEFAULT OR OTHERWISE, TENANT EXPRESSLY WAIVES
ALL RIGHTS TO NOTICE IN EXCESS OF FIVE (5) DAYS REQUIRED BY ANY ACT OF ASSEMBLY,
INCLUDING THE ACT OF APRIL 6, 1951, P.L. 69, ART V, SEC. 501, AS AMENDED, AND
AGREES THAT IN EITHER OR ANY SUCH CASE FIVE (5) DAYS’ NOTICE SHALL BE
SUFFICIENT.  WITHOUT LIMITATION OF OR BY THE FOREGOING, TENANT HEREBY WAIVES ANY
AND ALL DEMANDS, NOTICES OF INTENTION, AND NOTICE OF ACTION OR PROCEEDINGS WHICH
MAY BE REQUIRED BY LAW TO BE GIVEN OR TAKEN PRIOR TO ANY ENTRY OR RE-ENTRY BY
SUMMARY PROCEEDINGS, EJECTMENT OR OTHERWISE, BY LANDLORD, EXCEPT AS HEREINBEFORE
EXPRESSLY PROVIDED WITH RESPECT TO FIVE (5) DAYS’ NOTICE


 


(B)                                 ANY NOTICE TO QUIT REQUIRED BY LAW PREVIOUS
TO PROCEEDINGS TO RECOVER POSSESSION OF THE PREMISES OR ANY NOTICE OF DEMAND FOR
RENT ON THE DAY WHEN SUCH IS DUE AND THE BENEFIT OF ALL LAWS GRANTING STAY OF
EXECUTION, APPEAL, INQUISITION AND EXEMPTION ARE

 

18

--------------------------------------------------------------------------------


 

hereby waived by Tenant; provided, however, that nothing in this paragraph shall
be construed as a waiver of any notice specifically mentioned or required by any
other part of this Lease.


 


(C)                                  IN THE EVENT OF A TERMINATION OF THIS LEASE
PRIOR TO THE DATE OF EXPIRATION HEREIN ORIGINALLY FIXED, TENANT HEREBY WAIVES
ALL RIGHT TO RECOVER OR REGAIN POSSESSION OF THE PREMISES, TO SAVE FORFEITURE BY
PAYMENT OF RENT DUE OR BY OTHER PERFORMANCE OF THE CONDITIONS, TERMS OR
PROVISIONS HEREOF, AND, WITHOUT LIMITATION OF OR BY THE FOREGOING, TENANT WAIVES
ALL RIGHT TO REINSTATE OR REDEEM THIS LEASE NOTWITHSTANDING ANY PROVISIONS OF
ANY STATUTE, LAW OR DECISION NOW OR HEREAFTER IN FORCE OR EFFECT AND TENANT
WAIVES ALL RIGHT TO ANY SECOND OR FURTHER TRIAL IN SUMMARY PROCEEDINGS,
EJECTMENT OR IN ANY OTHER ACTION PROVIDED BY ANY STATUTE OR DECISION NOW OR
HEREAFTER IN FORCE OR EFFECT.


 

33.                                 ATTORNMENT.  In the event of the sale or
assignment of Landlord’s interest in the Premises or in the event of a
foreclosure under any mortgage made by Landlord covering the Premises, Tenant
shall attorn to the purchaser and recognize such purchaser as Landlord under
this Lease.

 

34.                                 SUBORDINATION.  At the option of Landlord or
Landlord’s lender, or both of them, this Lease and the Tenant’s interest
hereunder shall be subject and subordinate at all times to any mortgage or
mortgages, deed or deeds of trust, or such other security instrument or
instruments, including all renewals, extensions, consolidations, assignments and
refinances of the same, as well as all advances made upon the security thereof,
which now or hereafter become liens upon the Landlord’s fee and/or leasehold
interest in the Premises, and/or any and all of the buildings now or hereafter
erected or to be erected and/or any and all of the Premises, provided, however,
that in each such case, the holder of such other security, the trustee of such
deed of trust or holder of such other security instrument shall agree that this
Lease shall not be divested or in any way affected by foreclosure or other
default proceedings under said mortgage, deed of trust, or other instrument or
other obligations secured thereby, so long as Tenant shall not be in default
under the terms of this Lease; and shall agree that this Lease shall remain in
full force and effect notwithstanding any such default proceedings.

 

Notwithstanding anything herein to the contrary, any holder of any mortgage may
at any time subordinate its mortgage to this Lease, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution and delivery and in that even such
mortgage shall have the same rights with respect to this Lease as though this
Lease had been executed and delivered prior to the execution and delivery of the
mortgage.

 

35.                                 EXECUTION OF DOCUMENTS.  The above
subordination shall be self-executing, but Tenant agrees upon demand to execute
such other document or documents as may be required by a mortgagee, trustee
under any deed of trust, or holder of a similar security interest, or any party
to the types of documents enumerated herein for the purpose of subordinating
this Lease in accordance with the foregoing.  Upon the expiration often
(10) days after a formal written notice, Tenant shall be deemed to have
appointed Landlord and Landlord may execute and deliver the required documents
for and on behalf of Tenant.

 

19

--------------------------------------------------------------------------------


 

36.                                 ESTOPPEL AGREEMENTS.  Tenant shall execute
an estoppel agreement in favor of any mortgagee or purchaser of Landlord’s
interest herein, within ten (10) days after requested to do so by Landlord or
any such mortgagee or purchaser.  Such estoppel agreement shall be in the form
requested by Landlord or such mortgagee or purchaser.

 

37.                                 CONDOMINIUM CONVERSION.  Tenant acknowledges
that Landlord has informed Tenant that Landlord, at any time in Landlord’s sole
discretion, may by recorded declaration, convert the fee ownership of the
Building and the Land to a condominium in accordance with the provisions of the
Pennsylvania Uniform Condominium Act (the “Act”).  In such event, the common
areas of the Building and the Land shall become Common Elements and/or Limited
Common Elements, as defined in the Act and as designated by Landlord, and the
Common Expenses pertaining thereto (as defined in the Act), as applicable, shall
be included as part of the Premises Expenses.  Tenant agrees upon demand to
execute such document or documents as may be required by Landlord in connection
with any such condominium conversion.

 

38.                                 NOTICES.  All notices required to be given
by either party to the other shall be in writing All such notices shall be
deemed to have been given upon delivery in person, or upon depositing in the
United States mail, by certified mail, return receipt requested, postage
prepaid, or by delivery by telefax, facsimile or telegraph, or by Federal
Express or other nationally recognized overnight delivery service, addressed to
the parties at the addresses shown in the summary pages al the front of this
Lease or to such other address which either party may hereafter designate in
writing by notice given in a like manner.

 

39.                                 BINDING EFFECT.  All rights and liabilities
herein given to, or imposed upon the respective parties hereto, shall extend to
and bind the several and respective heirs, personal representatives, successors
and permitted assigns of said parties.

 

40.                                 SURVIVAL OF VALID TERMS.  If any provision
of this Lease shall be invalid or unenforceable, the remainder of the provisions
of this Lease shall not be affected thereby, and each and every provision of
this Lease shall be enforceable to the fullest extent permitted by law.

 

41.                                 ENTIRE AGREEMENT.  This Lease and any
exhibit, rider or addendum that may be attached hereto set forth all the
promises, agreements, conditions and understandings between Landlord and Tenant
relative to the Premises, and there are no promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth.  Except as herein otherwise provided, no subsequent alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant unless reduced to writing and signed by them.

 

42.                                 PROHIBITION AGAINST RECORDING.  This Lease
shall not be recorded and any attempted recording of this Lease shall constitute
an Event of Default hereunder.

 

43.                                 INTERPRETATION.  As used in this Lease and
when required by context, each number (singular or plural) shall include all
numbers, and each gender shall include

 

20

--------------------------------------------------------------------------------


 

all genders.  Time is and shall be of essence of each term and provision of this
Lease.  The term “person” as used herein means person, firm, association or
corporation, as the case may be.  If Tenant is more than one person, all
agreements, conditions, obligations, covenants, warrants of attorney, waivers
and releases made by Tenant shall be joint and several, and shall bind and
affect all persons who are defined as “Tenant” herein.

 

44.                                 LIABILITY OF LANDLORD.  The term “Landlord”
as used herein means the fee owner of the Premises from time to time.  In the
event of the voluntary or involuntary transfer of such ownership to a
successor-in-interest of the Landlord, the Landlord shall be automatically
discharged and relieved of and from all liability and obligations hereunder
which shall thereafter accrue, and Tenant shall look solely to such
successor-in-interest for the performance and obligations of the Landlord
hereunder which shall thereafter accrue.  The liability of Landlord and its
successors-in-interest under or with respect to this Lease shall be strictly
limited to and enforceable solely out of its or their interest in the Premises
and shall not be enforceable out of any other assets.

 

45.                                 CAPTIONS AND HEADINGS.  The captions and
headings of the paragraphs contained herein are for convenience of reference
only and in no way define, limit, describe, modify or amplify the
interpretation, construction or meaning of any provision of or the scope or
intent of this Lease nor in any way affect this Lease.  All Exhibits are an
integral part of this Lease and are attached hereto,

 

46.                                 NO BROKERAGE COMMISSION.  Landlord and
Tenant represent and warrant that no brokerage commission or similar
compensation is due to any party by reason of this Lease.  Each party hereby
agrees to indemnify and hold the other party harmless from and against any and
all claims, costs, damages, expenses, judgments or liability resulting from any
claim for brokerage commissions or similar compensation made by any party in
connection with this Lease.

 

47.                                 QUIET ENJOYMENT.  Upon Tenant’s compliance
with the provisions of this Lease, including the payment of all rent hereunder,
Tenant shall peaceably hold and enjoy the Premises during the term hereof
without hindrance or interruption by Landlord or any person claiming under
Landlord.

 

48.                                 WAIVER OF TRIAL BY JURY.  Each party to this
Lease agrees that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto or any successor or
assign of any party hereto or with respect to this Lease or which in any way
relates, directly or indirectly, to the Premises or any event, transaction, or
occurrence arising out of or in any way in connection with the Premises, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION OR PROCEEDING.  TENANT ACKNOWLEDGES AND AGREES THAT
THIS PARAGRAPH 48 IS A SPECIFIC AND MATERIAL ASPECT TO THIS LEASE BETWEEN THE
PARTIES AND THAT LANDLORD WOULD NOT LEASE THE PREMISES TO THE TENANT IF THIS
WAIVER OF JURY TRIAL SECTION WERE NOT A PART OF THIS LEASE.

 

21

--------------------------------------------------------------------------------


 

49.                                 OWNERS’ ASSOCIATION.  This Lease and all
terms and provisions hereof shall be under and subject, in all respects, to:
(a) the Declaration of Covenants, Easements, Conditions and Restrictions for The
Owner’s Association Of Wyomissing Professional Center, Inc., which is recorded
in the Recorder of Deeds Office of Berks County, Pennsylvania, and (b) the
Articles of Incorporation and the Bylaws of The Owners Association Of Wyomissing
Professional Center, Inc., copies of which are available upon request Tenant
covenants and agrees to comply with the terms of such written instruments
insofar as they pertain to any tenant of the Building and such tenant’s agents,
servants, employees, invitees, and business visitors.

 

TENANT ACKNOWLEDGES THAT THIS LEASE CONTAINS, AT PARAGRAPHS 28 AND 29 HEREOF,
PROVISIONS FOR THE CONFESSION OF JUDGMENT AGAINST TENANT FOR MONEY AND FOR
POSSESSION OF REAL PROPERTY AND HAS REVIEWED AND UNDERSTANDS THE CONTENTS
THEREOF.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound to the
terms of this Lease, have caused this Lease to be duly executed this 30th day of
June, 2001.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LESSOR.

 

 

WYOMISSING PROFESSIONAL CENTER II,
LIMITED PARTNERSHIP, a Pennsylvania limited
partnership, by its General Partner, WYOMISSING
PROFESSIONAL, CENTER II, INC.

 

 

 

By

/s/ Stephen J. Najarian

 

 

 

Stephen J. Najarian, President

 

 

 

 

(“Landlord”)

 

 

 

ATTEST:

 

 

 

By:

/s/ Susan M. Montgomery

 

By:

/s/ Robert S. Ippolito

 

 

 

Name:

  Susan M Montgomery

 

Name:

Robert S. Ippolito

 

 

 

Title:

    Asst.  to Chairman

 

Title:

Vice President, Secretary and Treasurer

 

 

 

 

Date:

January 30, 2002

 

 

 

 

(“Tenant”)

 

22

--------------------------------------------------------------------------------


 

CONSENT

 

INTENDING to be legally bound hereby, The Owners’ Association Of Wyomissing
Professional Center, Inc. (or The Owners’ Association of Wyomissing Professional
Center, Inc. or The Owner’s Association of Wyomissing Professional Center, West
Campus, Inc.) hereby joins in and consents to the above Lease insofar as any of
the above provisions concern the parking area and any other common areas
maintained by it.

 

 

OWNER’S ASSOCIATION OF WYOMISSING PROFESSIONAL CENTER, INC.

 

 

 

By

/s/ Stephen J. Najarian

 

 

Exhibits

 

“A” - Leased Premises

 

“B” - Expense Budget

 

“C” - Building Location

 

“D” - Left Blank Intentionally

 

“E” - Tenant Plans and Specifications

 

“F” - Building Common Area

 

“G” - Left Blank Intentionally

 

 

23

--------------------------------------------------------------------------------
